Exhibit 10.1

 

Execution Version



 

Published Deal CUSIP Number: 31620KAL4

Revolver CUSIP Number: 31620KAM2

  

 

Fifth amended and restated CREDIT AGREEMENT

 

Dated as of October 29, 2020

 

among

 

FIDELITY NATIONAL FINANCIAL, INC.,
as the Borrower,

 

BANK OF AMERICA, N.A.,
as Administrative Agent and Swing Line Lender,

 

JPMORGAN CHASE BANK, N.A.,
U.S. BANK NATIONAL ASSOCIATION,
WELLS FARGO BANK, N.A.,
as Co-Syndication Agents,

 

and

 

BMO HARRIS BANK N.A. 

Citizens Bank, N.A. 

FIFTH THIRD BANK 

MUFG UNION BANK, N.A. 

PNC BANK, NATIONAL ASSOCIATION 

as Co-Documentation Agents

 

The Other Lenders Party Hereto



 

 

BofA SECURITIES, INC.,
JPMORGAN CHASE BANK, N.A.,
U.S. BANK NATIONAL ASSOCIATION,
WELLS FARGO SECURITIES, LLC,
as
Joint Lead Arrangers and Joint Bookrunners



 



 

 

 

TABLE OF CONTENTS

 

Section Page     Article I   DEFINITIONS AND ACCOUNTING TERMS 1    
Section 1.01.   Defined Terms 1 Section 1.02.   Other Interpretive Provisions 27
Section 1.03.   Accounting Terms 28 Section 1.04.   Rounding 29 Section 1.05.  
Times of Day 29 Section 1.06.   Timing of Payment of Performance 29
Section 1.07.   Certain Calculations and Tests 29 Section 1.08.   Interest Rates
29     Article II   THE COMMITMENTS AND CREDIT EXTENSIONS 30     Section 2.01.  
Revolving Loans 30 Section 2.02.   Borrowings, Conversions and Continuations of
Revolving Loans 30 Section 2.03.   Swing Line Loans 31 Section 2.04.  
Prepayments 34 Section 2.05.   Termination or Reduction of Commitments 34
Section 2.06.   Repayment of Loans 35 Section 2.07.   Interest 35 Section 2.08.
  Fees 36 Section 2.09.   Computation of Interest and Fees 36 Section 2.10.  
Evidence of Debt 36 Section 2.11.   Payments Generally; Administrative Agent’s
Clawback 37 Section 2.12.   Sharing of Payments by Lenders 39 Section 2.13.  
Increase in Commitments 39 Section 2.14.   Defaulting Lenders 40     Article III
  TAXES, YIELD PROTECTION AND ILLEGALITY 42     Section 3.01.   Taxes 42
Section 3.02.   Illegality 46 Section 3.03.   Inability to Determine Rates 47
Section 3.04.   Increased Costs; Reserves on Eurodollar Rate Loans 49
Section 3.05.   Compensation for Losses 50 Section 3.06.   Mitigation
Obligations; Replacement of Lenders 51 Section 3.07.   Survival 51    
Article IV   CONDITIONS PRECEDENT TO CREDIT EXTENSIONS 52     Section 4.01.  
Conditions to Amended Facility Effective Date 52 Section 4.02.   Conditions to
all Credit Extensions 53

 



 i 

 

 

Article V   REPRESENTATIONS AND WARRANTIES 54     Section 5.01.   Existence,
Qualification and Power; Compliance with Laws 54 Section 5.02.   Authorization;
No Contravention 54 Section 5.03.   Governmental Authorization; Other Consents
54 Section 5.04.   Binding Effect 54 Section 5.05.   Financial Statements; No
Material Adverse Effect 54 Section 5.06.   Litigation 55 Section 5.07.   No
Default 55 Section 5.08.   Ownership of Property; Liens 55 Section 5.09.  
Environmental Compliance 55 Section 5.10.   [Reserved] 55 Section 5.11.   Taxes
56 Section 5.12.   ERISA Compliance 56 Section 5.13.   Intellectual Property,
Licenses, Etc. 56 Section 5.14.   Subsidiaries 57 Section 5.15.   Margin
Regulations; Investment Company Act 57 Section 5.16.   Disclosure 57
Section 5.17.   Compliance with Laws 57 Section 5.18.   Solvent 57 Section 5.19.
  Licenses 57 Section 5.20.   Employee Matters 58 Section 5.21.   Insurance
Subsidiaries 58 Section 5.22.   Taxpayer Identification Number 58 Section 5.23.
  Economic Sanctions, Anti-Money Laundering and Anti-Corruption 58    
Article VI   AFFIRMATIVE COVENANTS 59     Section 6.01.   Financial Statements
59 Section 6.02.   Certificates; Other Information 60 Section 6.03.   Notices 62
Section 6.04.   Preservation of Existence, Etc. 63 Section 6.05.   Maintenance
of Properties 63 Section 6.06.   Maintenance of Insurance 63 Section 6.07.  
Compliance with Laws 63 Section 6.08.   Books and Records 63 Section 6.09.  
Inspection Rights 64 Section 6.10.   Use of Proceeds 64 Section 6.11.   Payment
of Taxes 64 Section 6.12.   Designation of Strategic Investment Subsidiaries 64
    Article VII   NEGATIVE COVENANTS 64     Section 7.01.   Liens 64
Section 7.02.   Consolidations and Mergers; Sales of Assets 66 Section 7.03.  
Investments 67 Section 7.04.   Limitation on Indebtedness 67 Section 7.05.  
Transactions with Affiliates 69

 



 ii 

 

 

Section 7.06.   Restricted Payments 69 Section 7.07.   Change in Business 70
Section 7.08.   Accounting Changes 70 Section 7.09.   Financial Covenants 70
Section 7.10.   Restrictive Agreements, Etc. 71 Section 7.11.   Certain
Amendments 71     Article VIII   EVENTS OF DEFAULT AND REMEDIES 71    
Section 8.01.   Events of Default 71 Section 8.02.   Remedies Upon Event of
Default 74 Section 8.03.   Application of Funds 74     Article IX  
ADMINISTRATIVE AGENT 75     Section 9.01.   Appointment and Authority 75
Section 9.02.   Rights as a Lender 75 Section 9.03.   Exculpatory Provisions 75
Section 9.04.   Reliance by Administrative Agent 76 Section 9.05.   Delegation
of Duties 76 Section 9.06.   Resignation of Administrative Agent 77
Section 9.07.   Non-Reliance on Administrative Agent and Other Lenders 78
Section 9.08.   No Other Duties, Etc 78 Section 9.09.   Administrative Agent
May File Proofs of Claim 78 Section 9.10.   Certain ERISA Matters 79    
Article X   MISCELLANEOUS 80     Section 10.01.   Amendments, Etc 80
Section 10.02.   Notices; Effectiveness; Electronic Communication 82
Section 10.03.   No Waiver; Cumulative Remedies; Enforcement 83 Section 10.04.  
Expenses; Indemnity; Damage Waiver 84 Section 10.05.   Payments Set Aside 86
Section 10.06.   Successors and Assigns 86 Section 10.07.   Treatment of Certain
Information; Confidentiality 90 Section 10.08.   Right of Setoff 91
Section 10.09.   Interest Rate Limitation 91 Section 10.10.   Counterparts;
Integration; Effectiveness 92 Section 10.11.   Survival of Representations and
Warranties 92 Section 10.12.   Severability 92 Section 10.13.   Replacement of
Lenders 92 Section 10.14.   Governing Law; Jurisdiction; Etc. 93 Section 10.15.
  Waiver of Jury Trial 94 Section 10.16.   No Advisory or Fiduciary
Responsibility 95 Section 10.17.   Electronic Execution of Assignments and
Certain Other Documents 95 Section 10.18.   USA PATRIOT Act 95 Section 10.19.  
Acknowledgement and Consent to Bail-In of EEA Financial Institutions 95
Section 10.20.   Electronic Signatures 96

 



 iii 

 

 

Section 10.21.   ENTIRE AGREEMENT 96 Section 10.22.   Amendment and Restatement
97         SIGNATURES     S-1

 



 iv 

 

 



 

SCHEDULES         2.01  Commitments and Applicable Percentages   5.05 
Supplement to Interim Financial Statements   5.06 Existing Litigation    5.12
ERISA Matters   5.14 Subsidiaries   7.01  Existing Liens   7.02  Consolidations
and Mergers; Sales of Assets   7.04  Existing Indebtedness   7.05 Affiliate
Transactions   10.02 Administrative Agent’s Office; Certain Addresses for
Notices

 

EXHIBITS         Form of     A Revolving Loan Notice   B Swing Line Loan Notice
  C Revolving Loan Note   D Swing Line Note   E Compliance Certificate   F-1
Assignment and Assumption   F-2 Administrative Questionnaire   G-1 Form of U.S.
Tax Compliance Certificate   G-2 Form of U.S. Tax Compliance Certificate   G-3
Form of U.S. Tax Compliance Certificate   G-4 Form of U.S. Tax Compliance
Certificate

 



 v 

 

 

 

Fifth AMENDED AND RESTATED CREDIT AGREEMENT

 

This FIFTH AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into
as of October 29, 2020, among FIDELITY NATIONAL FINANCIAL, INC., a Delaware
corporation (the “Borrower”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), and BANK OF AMERICA,
N.A., as Administrative Agent and Swing Line Lender.

 

WHEREAS, the Borrower, certain of the Lenders and the Administrative Agent are
parties to that certain Credit Agreement, dated as of September 12, 2006, as
amended and restated as of March 5, 2010, April 16, 2012, June 25, 2013 and as
further amended and restated as of April 27, 2017 (as heretofore amended,
restated, amended and restated or as otherwise modified and in effect on the
date of this Agreement, the “Existing Credit Agreement”); and

 

WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent amend and restate, in its entirety, the Existing Credit Agreement upon and
subject to the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree that the Existing Credit
Agreement is hereby amended and restated in its entirety to read as follows:

 

Article I
DEFINITIONS AND ACCOUNTING TERMS

 

Section 1.01.      Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person or (b) the acquisition of in excess of 50% of the Equity Interests
of any Person, or otherwise causing any Person to become a Subsidiary. For the
avoidance of doubt, “Acquisition” shall not include any transaction or series of
related transactions between or among solely Persons that, before giving effect
thereto, are the Borrower and/or one or more of its Subsidiaries.

 

“Act” has the meaning specified in Section 10.18.

 

“Adjustment” has the meaning specified in Section 3.03(c).

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit F-2 or any other form approved by the
Administrative Agent.

 

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

 



 1 

 

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. Without limiting the generality
of the foregoing, a Person shall be deemed to be Controlled by another Person if
such other Person possesses, directly or indirectly, power to vote 10% of the
Voting Stock of such Person.

 

“Agent Parties” has the meaning specified in Section 10.02(c).

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” has the meaning specified in the introductory paragraph hereto.

 

“Amended Facility Effective Date” means the date on which all of the conditions
specified in Section 4.01 shall first be satisfied (or waived).

 

“Annual Statement” means the annual financial statement of any insurance company
as required to be filed with the Department, together with all exhibits or
schedules filed therewith, prepared in conformity with SAP. References to
amounts on particular exhibits, schedules, lines, pages and columns of such
Annual Statements are based on the formats promulgated by the NAIC for 2019
Annual Statements for the applicable type of insurance company. If such format
is changed in future years so that different information is contained in such
items or they no longer exist, it is understood that the reference is to
information consistent with that recorded in the referenced item in the 2019
Annual Statement of the insurance company.

 

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment from
time to time in accordance with this Agreement. If the commitment of each Lender
to make Loans has been terminated pursuant to Section 8.02 or if the Aggregate
Commitments have expired, then the Applicable Percentage of each Lender shall be
determined based on the Applicable Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments. The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

 

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:

 

Pricing
Level Debt Ratings
S&P/Moody’s
Facility Fee
Eurodollar Rate +
Base Rate + 1 A-/A3 or higher 0.150 1.100 0.100 2 BBB+/Baa1 0.175 1.200 0.200 3
BBB/Baa2 0.225 1.400 0.400 4 BBB-/Baa3 0.300 1.450 0.450 5 BB+/Ba1 or lower
0.400 1.600 0.600

 



 2 

 

 

Initially the Applicable Rate shall be determined based upon Pricing Level 3.
Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in the Debt Rating shall be effective during the period
commencing on the date of the public announcement thereof and ending on the date
immediately preceding the date of the next such change.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means, collectively, BAS, JPMorgan Chase Bank, N.A., U.S. Bank N.A.
and Wells Fargo Securities, LLC, each in its capacity as a joint lead arranger
and a joint bookrunner.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit F-1 or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.

 

“Attributable Indebtedness” means, on any date, in respect of any Synthetic
Lease Obligation, the capitalized amount of the remaining lease payments under
the relevant lease that would appear on a balance sheet of such Person prepared
as of such date in accordance with GAAP if such lease were accounted for as a
Capital Lease.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2019,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

 

“Availability Period” means the period from and including the Amended Facility
Effective Date to the earliest of (a) the Maturity Date, (b) the date of
termination of the Aggregate Commitments pursuant to Section 2.05 and (c) the
date of termination of the commitment of each Lender to make Loans pursuant to
Section 8.02.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

 

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).



 3 

 

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“BAS” means BofA Securities, Inc. and its successors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%; and if Base Rate shall be
less than zero, such rate shall be deemed zero for purposes of this Agreement.
The “prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code and (c) any Person whose assets include (for purposes
of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowing” means a Revolving Borrowing or a Swing Line Borrowing, as the
context may require.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

 

“Capital Expenditures” means, for any period, the aggregate of all expenditures
by the Borrower and its Subsidiaries during such period that, in conformity with
GAAP, are or are required to be included as additions during such period to
property, plant or equipment, and including capitalized software expenditures,
reflected in the consolidated statement of cash flows of the Borrower and its
Subsidiaries.

 

“Capital Lease”, as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee that has or would
have been (i) prior to January 1, 2019, recorded as a capital lease on the
balance sheet of the lessee in accordance with GAAP or (ii) on or after
January 1, 2019, recorded as a financing lease on the balance sheet of the
lessee in accordance with GAAP; provided that, with respect to this clause (ii),
such financing lease shall only be a “Capital Lease” to the extent such
financing lease would have been recorded prior to January 1, 2019 as a
capitalized lease on the balance sheet of the lessee in accordance with GAAP as
in effect on December 31, 2015.

 



 4 

 

 

“Capitalized Lease Liabilities” means all monetary obligations of the Borrower
or any of its Subsidiaries under any leasing or similar arrangement constituting
a Capital Lease and, for purposes of each Loan Document, the amount of such
obligations shall be the capitalized amount thereof to the extent recorded as a
liability on a balance sheet (excluding the footnotes thereto) of such Person
prepared in accordance with GAAP.

 

“Capital Stock” means, as to any Person, the equity interests in such Person,
including, without limitation, the shares of each class of capital stock in any
Person that is a corporation, each class of partnership interest in any Person
that is a partnership, and each class of membership interest in any Person that
is a limited liability company, and any warrants or options to purchase or
otherwise acquire any such equity interests.

 

“Cash Equivalents” means:

 

(a)            securities issued or unconditionally guaranteed by the United
States government or any agency or instrumentality thereof, in each case having
maturities of not more than 12 months from the date of acquisition thereof;

 

(b)            securities issued by any state of the United States or any
political subdivision of any such state or any public instrumentality thereof
having maturities or interest reset period of not more than 12 months from the
date of acquisition thereof and, at the time of acquisition, having a rating of
at least A-2 or P-2 (or long-term ratings of at least A3 or A-) from either
Rating Agency, or, with respect to municipal bonds, a rating of at least MIG 2
or VMIG 2 from Moody’s;

 

(c)            commercial paper issued by any Lender or any bank holding company
owning any Lender;

 

(d)            commercial paper maturing not more than 12 months after the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 or P-1 from either Rating Agency and commercial paper maturing not more than
90 days after the date of creation thereof and, at the time of acquisition,
having a rating of at least A-2 or P-2 from either Rating Agency;

 

(e)            domestic and Eurodollar certificates of deposit or bankers’
acceptances maturing no more than one year after the date of acquisition thereof
which are either issued by any Lender or any other banks having combined capital
and surplus of not less than $100,000,000 (or in the case of foreign banks, the
dollar equivalent thereof) or are insured by the FDIC for the full amount
thereof;

 

(f)            repurchase agreements with a term of not more than 30 days for,
and secured by, underlying securities of the type without regard to maturity
described in clauses (a), (b) or (e) above entered into with any bank meeting
the qualifications specified in clause (e) above or securities dealers of
recognized national standing; and

 



 5 

 

 

(g)            shares of investment companies that are registered under the
Investment Company Act of 1940 and invest solely in one or more of the types
without regard to maturity of securities described in clauses (a) through
(f) above.

 

“Change in Law” means, with respect to any Lender, the occurrence, after the
later of the date of this Agreement and the date such Lender became a Lender, of
any of the following: (a) the adoption or taking effect of any Law, (b) any
change in any Law or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
Law) by any Governmental Authority; provided that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.

 

“Change of Control” means, and shall be deemed to have occurred if: (a) at any
time Continuing Directors shall not constitute a majority of the Board of
Directors of the Borrower; or (b) any Person or “group” (within the meaning of
Section 13(d) or 14(d) of the Securities Exchange Act of 1934), other than
Mr. William P. Foley II or Persons Controlled by him, shall at any time have
acquired direct or indirect beneficial ownership of a percentage equal to or
more than 50% of the outstanding Voting Stock of the Borrower.

 

“Code” means the Internal Revenue Code of 1986.

 

“Commitment” means, as to each Lender, its obligation to (a) make Revolving
Loans to the Borrower pursuant to Section 2.01, and (b) purchase participations
in Swing Line Loans, in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement.

 

“Communication” has the meaning specified in Section 10.20.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit E.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Contingent Obligation” means (without duplication), as to any Person, any
direct or indirect liability of that Person, with or without recourse,
guaranteeing or intended to guarantee any Indebtedness, lease, dividend or other
monetary obligation (the “primary obligations”) of another Person (the “primary
obligor”) in any manner, including any obligation of that Person (a) to
purchase, repurchase or otherwise acquire such primary obligations or any
security therefor, (b) to advance or provide funds for the payment or discharge
of any such primary obligation or to maintain working capital or equity capital
of the primary obligor or otherwise to maintain the net worth or solvency or any
balance sheet item, level of income or financial condition of the primary
obligor, (c) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (d) otherwise
to assure or hold harmless the holder of any such primary obligation against
loss in respect thereof, including indebtedness under any letter of credit
issued to provide credit support on behalf of the primary obligor to the holder
of the primary obligations. The amount of any Contingent Obligation shall be
deemed equal to the lesser of (x) the stated or determinable amount of the
primary obligation in respect of which such Contingent Obligation is made or
(y) the amount of the guaranty if limited in amount or, if not stated or if
indeterminable or unlimited in amount, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder), as determined by such Person in good faith. If the Contingent
Obligation is limited to recourse against particular assets, the amount of the
Contingent Obligation shall be deemed to be the lesser of the above and the fair
market value of the applicable assets. Notwithstanding the foregoing, the term
“Contingent Obligation” shall not include (a) endorsements of instruments for
deposit or collection in the ordinary course of business, and (b) obligations of
any Insurance Subsidiary under Insurance Contracts, Reinsurance Agreements and
Retrocession Agreements (but not including any of the foregoing that constitutes
financial reinsurance).

 



 6 

 

 

“Continuing Director” means, at any date, an individual (a) who is a member of
the Board of Directors of the Borrower on the Amended Facility Effective Date,
(b) who, as at such date, has been a member of such Board of Directors for at
least the 12 preceding months (or, for the period comprising the first 12 months
after the Amended Facility Effective Date, has been a member of the Board of
Directors at least since the Amended Facility Effective Date), or (c) who has
been nominated or approved to be a member of such Board of Directors by a
majority of the other Continuing Directors then in office.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” has the meaning specified in the definition of “Affiliate”.

 

“Convertible Indebtedness” means unsecured convertible Indebtedness of the
Borrower, including such Indebtedness that is convertible (whether after the
satisfaction of any one or more conditions or otherwise) into any combination of
shares of Capital Stock and/or cash.

 

“Credit Extension” means each of the following: (a) a Revolving Borrowing and
(b) a Swing Line Borrowing.

 

“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s (collectively, the “Debt Ratings”) of the Borrower’s
non-credit-enhanced, senior unsecured long-term debt (or, in the absence of such
a debt rating, a comparable corporate credit or issuer rating of the Borrower as
reasonably determined by the Administrative Agent); provided that (a) if the
respective Debt Ratings issued by the foregoing rating agencies differ by one
level, then the higher of such Debt Ratings shall apply (with the Debt Rating
for Pricing Level 1 being the highest and the Debt Rating for Pricing Level 5
being the lowest); (b) if there is a split in Debt Ratings of more than one
level, then the Pricing Level that is one level lower than the Pricing Level of
the higher Debt Rating shall apply; and (c) if the Borrower has no Debt Rating
from S&P and no Debt Rating from Moody’s, the Applicable Rate shall be deemed to
be Pricing Level 5.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States, any state thereof or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

 



 7 

 

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, in each case to the
fullest extent permitted by applicable Laws.

 

“Defaulting Lender” means, subject to Section 2.14(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, the Swing Line
Lender or any other Lender any other amount required to be paid by it hereunder
(including in respect of its participation in Swing Line Loans) within two
Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent or the Swing Line Lender in writing that it does not intend
to comply with its funding obligations hereunder, or has made a public statement
to that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s good faith determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied) or generally under other agreements pursuant to which it commits to
extend credit, (c) has failed, within three Business Days after written request
by the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or
(iii) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
Equity Interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.14(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower, the Swing Line Lender and
each other Lender promptly following such determination.

 

“Department” means the applicable Governmental Authority of the state or other
jurisdiction of domicile of an insurance company responsible for the regulation
of said insurance company.

 

“Designated Subsidiaries” means Fidelity Asset Management, Inc., a California
corporation, Fortuna Service Company, LLC, a California limited liability
company, and their respective Subsidiaries.

 



 8 

 

 

“Dollar” and “$” mean lawful money of the United States.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Electronic Copy” has the meaning specified in Section 10.20.

 

“Electronic Record” has the meaning specified in Section 10.20.

 

“Electronic Signature” has the meaning specified in Section 10.20.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

 

“Eligible Bonds” means (a) debt instruments issued by agencies or
instrumentalities of the United States government other than the Department of
the Treasury and (b) corporate and municipal debt instruments and corporate
preferred stock which are (i) rated at least AAA by S&P and Aaa by Moody’s,
(ii) regularly traded on a Public Market, and (iii) not subject to any unduly
burdensome federal or state securities laws or other laws which restrict or
limit their sale or transfer in any material respect.

 

“Eligible Government Securities” means obligations which are (a) issued or
guaranteed by the United States government (including the Department of the
Treasury), (b) regularly traded on a Public Market, and (c) not subject to any
unduly burdensome federal or state securities laws or other laws which restrict
or limit their sale or transfer in any material respect.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, human health and safety but only as it relates
to exposure to Hazardous Materials or wastes, air emissions and discharges to
waste or public systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 



 9 

 

 

“Equity Interests” means, with respect to any Person, all of the shares of
Capital Stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of Capital Stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of Capital Stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; (h) the imposition of any liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon the
Borrower or any ERISA Affiliate; or (i) the imposition of a lien pursuant to
Section 430(k) of the Code or Section 303(k) or 4068 or ERISA with respect to a
Pension Plan.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurodollar Rate” means:

 

(a)            for any Interest Period with respect to a Eurodollar Rate Loan,
the rate per annum equal to the London Interbank Offered Rate (“LIBOR”) or a
comparable or successor rate which rate is approved by the Administrative Agent,
as published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; and if the Eurodollar Rate shall be
less than zero, such rate shall be deemed zero for purposes of this Agreement;
and

 



 10 

 

 

(b)            for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day;

 

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent and reasonably
acceptable to the Borrower.

 

“Eurodollar Rate Loan” means a Revolving Loan that bears interest at a rate
based on clause (a) of the definition of “Eurodollar Rate.”

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Sections 3.06 and 10.13) or (ii) such Lender changes its Lending
Office, except in each case to the extent that, pursuant to
Section 3.01(a)(ii) or (c), amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its Lending Office,
(c) Taxes attributable to such Recipient’s failure to comply with
Section 3.01(e) and (d) any U.S. federal withholding Taxes imposed pursuant to
FATCA.

 

“Existing Credit Agreement” has the meaning given to such term in the
introductory statements to this Agreement.

 

“Facility Fee” has the meaning specified in Section 2.08(a).

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471 (b) (1) of the Code, any intergovernmental agreements
implementing any of the foregoing, and any fiscal or regulatory legislation,
rules or practices adopted pursuant to any of the foregoing.

 

“FCPA” has the meaning specified in Section 5.23(b).

 



 11 

 

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.

 

“Fee Letters” means each letter agreement, dated October 5, 2020, between the
Borrower and (i) the Administrative Agent and BAS, (ii) JPMorgan Chase Bank,
N.A., (iii) U.S. Bank National Association and (iv) Wells Fargo Securities, LLC.

 

“Fidelity Newport” means Fidelity Newport Holdings, LLC, a Delaware corporation,
which owns 100% of the Equity Interests of American Blue Ribbon Holdings, LLC, a
Delaware limited liability company.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

 

“Foreign Subsidiary” means each Subsidiary of the Borrower that is not a U.S.
Person.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, such
Defaulting Lender’s Applicable Percentage of Swing Line Loans other than Swing
Line Loans as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders in accordance with the terms hereof.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means, subject to Section 1.03, generally accepted accounting principles
in the United States set forth in the opinions and pronouncements of the
Accounting Principles Board and the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board or such other principles as may be approved by a significant
segment of the accounting profession in the United States, that are applicable
to the circumstances as of the date of determination.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 



 12 

 

 

“Increase Effective Date” has the meaning specified in Section 2.13(d).

 

“Increasing Lender” has the meaning specified in Section 2.13(d).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)            all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments or incurred in connection with bankers’
acceptances, including obligations so evidenced incurred in connection with the
acquisition of property, assets or businesses;

 

(b)            all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bank guaranties, surety
bonds and similar instruments;

 

(c)            net obligations of such Person under any Swap Contract;

 

(d)            all obligations of such Person to pay the deferred purchase price
of property or services (other than (i) any earn out obligation or purchase
price adjustment until such obligation (A) becomes a liability on the statement
of financial position or balance sheet (excluding the footnotes thereto) in
accordance with GAAP and (B) has not been paid within 30 days after becoming due
and payable, (ii) trade accounts payable and accrued expenses, including
reinsurance payables, in the ordinary course of business and (iii) accrued
pension costs, employee benefits and post-retirement healthcare obligations);

 

(e)            indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

(f)            the principal amount of Capitalized Lease Liabilities and
purchase money indebtedness;

 

(g)            Synthetic Lease Obligations;

 

(h)            obligations in respect of Redeemable Stock of such Person;

 

(i)             Receivables Facility Attributed Indebtedness; and

 

(j)             all Contingent Obligations of such Person in respect of any of
the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include all
recourse Indebtedness of any partnership, joint venture or limited liability
company in which such Person is a general partner, a joint venturer or a member
and for which such Person has liability. The amount of any net obligation under
any Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any Synthetic Lease Obligation as of any
date shall be deemed to be the amount of Attributable Indebtedness in respect
thereof as of such date. The amount of any Indebtedness which is also a
Contingent Obligation shall be determined as provided in the definition of
“Contingent Obligations”. If any Indebtedness is limited to recourse against
particular assets, the amount of the Indebtedness shall be deemed to be the
lesser of the fair market value of the applicable assets and the corresponding
Indebtedness. “Indebtedness” shall not include (i) obligations of any Insurance
Subsidiary under or pursuant to Insurance Contracts, Reinsurance Agreement and
Retrocession Agreements or (ii) earnout obligations in connection with any
Permitted Acquisition.

 



 13 

 

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

 

“Indemnitees” has the meaning specified in Section 10.04(b).

 

“Information” has the meaning specified in Section 10.07.

 

“Insurance Code” means, with respect to any insurance company, the insurance
code of its state of domicile and any successor statute of similar import,
together with the regulations thereunder, as amended or otherwise modified and
in effect from time to time. References to sections of the Insurance Code shall
be construed to also refer to successor sections.

 

“Insurance Contract” means any insurance contract or policy issued by an
Insurance Subsidiary but shall not include any Reinsurance Agreement or
Retrocession Agreement.

 

“Insurance Subsidiary” means each Subsidiary of the Borrower identified as an
Insurance Subsidiary (including Subsidiaries of such Subsidiary) on
Schedule 5.14 and each other Subsidiary (including Subsidiaries of such
Subsidiary) from time to time in the insurance business as certified by the
Borrower in writing to the Administrative Agent.

 

“Interest Expense” means, for any period, the amount of interest expense of the
Borrower (excluding any of its Subsidiaries) during such period determined in
accordance with GAAP.

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including a Swing Line Loan), the last Business
Day of each March, June, September and December and the Maturity Date.

 

“Interest Period” means as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Revolving Loan Notice, or such
other period that is twelve months or less requested by the Borrower and
consented to by all the Lenders; provided that:

 

(i)            any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Rate Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;

 

(ii)            any Interest Period pertaining to a Eurodollar Rate Loan that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the calendar month at the
end of such Interest Period; and

 



 14 

 

 

(iii)            no Interest Period shall extend beyond the Maturity Date.

 

“Interim Statements” means the quarterly financial statement of any insurance
company as required to be filed with the Department, together with all exhibits
or schedules filed therewith, prepared in conformity with SAP. References to
amounts on particular exhibits, schedules, lines, pages and columns of such
interim statements are based on the formats promulgated by the NAIC for 2019
interim statements for the applicable type of insurance company. If such format
is changed in future years so that different information is contained in such
terms or they no longer exist, it is understood that the reference is to
information consistent with that recorded in the referenced item in the 2019
interim statement of the insurance company.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or other securities of another Person, (b) a
loan, advance or capital contribution to, guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other Indebtedness or
equity participation or interest in, another Person, including any partnership
or joint venture interest in such other Person and any arrangement pursuant to
which the investor guarantees Indebtedness of such other Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.

 

“IRS” means the United States Internal Revenue Service.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of Law.

 

“Legal Requirements” means all applicable Laws made by any Governmental
Authority (including any Department) having jurisdiction over the Borrower or a
Subsidiary of the Borrower.

 

“Lender” has the meaning specified in the introductory paragraph hereto and,
unless the context requires otherwise, includes the Swing Line Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“LIBOR” has the meaning specified in the definition of Eurodollar Rate.

 

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page that the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

 

“LIBOR Successor Rate” has the meaning specified in Section 3.03(c).

 



 15 

 

 

 

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base
Rate, Interest Period, timing and frequency of determining rates and making
payments of interest and other technical, administrative or operational matters
as may be appropriate, as determined by the Administrative Agent and the
Borrower (in each case acting reasonably), to reflect the adoption and
implementation of such LIBOR Successor Rate and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent determines that adoption of any
portion of such market practice is not administratively feasible or that no
market practice for the administration of such LIBOR Successor Rate exists, in
such other manner of administration as the Administrative Agent and the Borrower
determine is reasonably necessary in connection with the administration of this
Agreement).

 

“License” means any license, certificate of authority, permit, franchise or
other authorization which is required to be obtained from any Governmental
Authority in connection with the operation, ownership or transaction of
insurance business.

 

“Lien” means any mortgage, pledge, hypothecation, assignment for security,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, and any financing lease
having substantially the same economic effect as any of the foregoing, but
excluding any interests of a lessor under any operating leases), in each case,
in the nature of security; provided that in no event shall an operating lease in
and of itself be deemed to constitute a Lien.

 

“Loan” means a Revolving Loan or a Swing Line Loan.

 

“Loan Documents” means this Agreement, each Note, each Fee Letter and all other
documents executed and delivered by the Borrower to the Administrative Agent or
any Lender in connection herewith and designated therein by the Borrower and the
Administrative Agent as a “Loan Document”.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Master Agreement” has the meaning specified in the definition of “Swap
Contract”.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, liabilities (actual or
contingent) or condition (financial or otherwise) of the Borrower and its
Subsidiaries taken as a whole; (b) a material impairment of the ability of the
Borrower to perform its obligations under any Loan Document to which it is a
party; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against the Borrower of any Loan Document to which it
is a party.

 

“Material Insurance Subsidiary” means a Material Subsidiary that is also an
Insurance Subsidiary.

 

“Material Subsidiary” means, at any time, (a) each Subsidiary of the Borrower
identified as a Material Subsidiary on Schedule 5.14 and (b) each other
Subsidiary having (on a consolidated basis with its Subsidiaries) at such time
either (i) total (gross) revenues for the Test Period in excess of 5% of the
total (gross) revenues of the Borrower and its Subsidiaries for such Test Period
or (ii) total assets, as of the last day of the preceding fiscal quarter, having
a net book value in excess of 5% of the total assets of the Borrower and its
Subsidiaries as of such day, in each case, based upon the Borrower’s most recent
annual or quarterly financial statements delivered to the Administrative Agent
under Section 6.01.

 



 16 

 

 

“Maturity Date” means October 29, 2025; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.

 

“Maximum Rate” has the meaning specified in Section 10.09.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

 

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto, or in absence of the National Association of Insurance
Commissioners or such successor, any other association, agency or other
organization performing advisory, coordination or other like functions among
insurance departments, insurance commissioners and similar Governmental
Authorities of the various states of the United States toward the promotion of
uniformity in the practices of such Governmental Authorities.

 

“Net Disposition Proceeds” means, as to any disposition by a Person, proceeds in
cash as and when received by such Person, net of (a) the direct costs and
expenses (including attorneys’ fees, investment banking fees, survey costs,
title insurance premiums, and related search and recording charges, transfer
taxes, deed or mortgage recording taxes, other customary expenses and brokerage,
consultant and other customary fees) relating to such disposition excluding
amounts payable to such Person or any Affiliate of such Person, (b) the amount
of all taxes paid or reasonably estimated to be payable by such Person in
connection therewith, but including the excess, if any, of the estimated taxes
payable in connection with such disposition over the actual amount of taxes
paid, immediately after the payment of such taxes, (c) amounts required to be
applied to repay principal, interest and prepayment premiums and penalties on
Indebtedness secured by a Lien on the asset which is the subject of such
disposition, (d) in the case of a disposition of a Person, payments required to
be made to holders of minority interest in such Person as a result of such
disposition and (e)  the amount of any reasonable reserve established in
accordance with GAAP (i) in respect of adjustments in the sale price of the
asset which is the subject of such disposition and (ii) against any liabilities
(other than any taxes deducted pursuant to clause (b) above) associated with the
assets sold or disposed of and retained by the Borrower or any of its
Subsidiaries (provided that the amount of any subsequent reduction of such
reserve (other than in connection with a payment in respect of any such
liability) shall be deemed to be Net Disposition Proceeds realized on the date
of such reduction).

 

“Net Income” means, for any period, (a) for the Borrower’s Subsidiaries which
are non-Insurance Subsidiaries, the net income of such non-Insurance
Subsidiaries from continuing operations before extraordinary items (excluding
from the calculation of net income gains and losses from dispositions of assets)
for that period and (b) for purposes of Section 7.09(a), the net income of the
Borrower and its Subsidiaries from continuing operations before extraordinary
items (excluding from the calculation of net income (x) gains and losses from
dispositions of assets and (y) any net income attributable to any noncontrolling
interest) for that period.

 



 17 

 

 

“Net Worth” means, at any time, the sum of all amounts (without duplication)
which, in accordance with GAAP, would be included in the Borrower’s total equity
(excluding, for purposes of Section 7.09(a) only, the Net Worth attributable to
any noncontrolling interest) as required to be reported in the Borrower’s then
most recent consolidated balance sheet required to be delivered to the
Administrative Agent pursuant to this Agreement.

 

“Net Worth Level” has the meaning specified in Section 7.09(a).

 

“Net Worth Test Date” has the meaning specified in Section 7.09(a).

 

“Non-Consenting Lender” means any Lender (i) that does not approve any consent,
waiver or amendment that (A) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (B) has been
approved by the Required Lenders or (ii) that prohibits an Acquisition by the
Borrower or a Subsidiary by the exercise of clause (c) of the definition of
“Permitted Acquisition”, which Acquisition would otherwise be a Permitted
Acquisition.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Recourse Debt” means, with respect to the Borrower or any of its
Subsidiaries, Indebtedness of the Borrower or any of its Subsidiaries for which
the owner of such Indebtedness has no recourse, directly or indirectly, to the
Borrower or any of its Subsidiaries for the principal, premium, if any, and
interest on such Indebtedness, except (i) pursuant to mortgages, deeds of trust
or security interests in respect of specific land or equipment or other real or
personal property interests of the Borrower or any of its Subsidiaries, and the
proceeds thereof and (ii) recourse of any Person for any such Indebtedness for
fraud, misrepresentation, misapplication of cash, waste, environmental claims
and liabilities, prohibited transfers, violations of single purposes entity
covenants and other circumstances customarily excluded from exculpation
provisions and/or included in separate guaranty or indemnification agreements in
non-recourse financings.

 

“Notes” means, collectively, the Revolving Loan Notes and the Swing Line Note.

 

“Obligations” means all advances to, and debts, liabilities and monetary
obligations of, the Borrower to any Lender, the Administrative Agent, any
Indemnitee or any Affiliate of any Lender arising under any Loan Document,
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising, including
interest and fees that accrue after the commencement by or against the Borrower
or any Affiliate thereof of any proceeding under any Debtor Relief Laws naming
such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding.

 



 18 

 

 

“Off-Balance Sheet Liabilities” means, with respect to any Person as of any date
of determination thereof, without duplication and to the extent not included as
a liability on the consolidated balance sheet of such Person and its
Subsidiaries in accordance with GAAP: (a) with respect to any asset
securitization transaction (including any accounts receivable purchase facility)
any payment, recourse, repurchase, hold harmless, indemnity or similar
obligation of such Person or any of its Subsidiaries in respect of assets
transferred or payments made in respect thereof, other than limited recourse
provisions that are customary for transactions of such type and that neither
(i) have the effect of limiting the loss or credit risk of such purchasers or
transferees with respect to payment or performance by the obligors of the assets
so transferred, based on creditworthiness issues, nor (ii) impair the
characterization of the transaction as a true sale under applicable Laws
(including Debtor Relief Laws); (b) the monetary obligations under any financing
lease or so-called “synthetic”, tax retention or off-balance sheet lease
transaction which, upon the application of any Debtor Relief Law to such Person
or any of its Subsidiaries, would be characterized as indebtedness; (c) the
monetary obligations under any sale and leaseback transaction which does not
create a liability on the consolidated balance sheet of such Person and its
Subsidiaries; or (d) any other monetary obligation arising with respect to any
other transaction which (i) upon the application of any Debtor Relief Law to
such Person or any of its Subsidiaries, would be characterized as indebtedness
and is not so characterized prior to such application or (ii) is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the consolidated balance sheet of such Person and its Subsidiaries
(for purposes of this clause (d), any transaction structured to provide tax
deductibility as interest expense of any dividend, coupon or other periodic
payment will be deemed to be the functional equivalent of a borrowing).

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Sections 3.06 and 10.13).

 

“Outstanding Amount” or “Outstandings” means, on any date, the aggregate
outstanding principal amount of Revolving Loans and Swing Line Loans after
giving effect to any borrowings and prepayments or repayments of Revolving Loans
and Swing Line Loans, as the case may be, occurring on such date.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“Participant Register” has the meaning specified in Section 10.06(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 



 19 

 

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

 

“Permitted Accounts Securitization” means, with respect to the Borrower and its
Subsidiaries, any pledge, sale, transfer, contribution, conveyance or other
disposition to a Securitization Vehicle of (a) accounts, chattel paper,
instruments or general intangibles (each as defined in the UCC) arising in
connection with the sale of goods or the rendering of services by such Person,
including, without limitation, the related rights to any finance, interest, late
payment charges or similar charges (such items, the “Receivables”), (b) such
Person’s interest in the inventory or goods the sale of which by such Person
gave rise to such Receivable (but only to the extent such inventory or goods
consists of returned or repossessed inventory or goods, if any), (c) all other
guaranties, letters of credit, insurance and security interests or liens
purporting to secure or support payment of such Receivable, (d) all insurance
contracts, service contracts, books and records associated with such Receivable,
(e) any lockbox, post office box or similar deposit account related solely to
the accounts being transferred, (f) cash collections and cash proceeds of such
Receivable and (g) any proceeds of the foregoing (all such items referenced in
clauses (a) through (g), the “Transferred Assets”) which such sale, transfer,
contribution, conveyance or other disposition is funded by the Securitization
Vehicle in whole or in part by borrowings or the issuance of instruments or
securities that are paid principally from the cash derived from such Transferred
Assets; provided that the aggregate amount of gross proceeds available to the
Borrower or any Subsidiary in connection with all such transactions shall not at
the time of incurrence thereof exceed the greater of (i) $100,000,000 and
(ii) 3% of Net Worth as of the end of the immediately preceding fiscal quarter
and provided further that such sale, transfer, contribution, conveyance or other
disposition and any Indebtedness arising from such sale, transfer, contribution,
conveyance or other disposition shall be without recourse to the Borrower or any
of its Subsidiaries except with respect to (A) reductions in the balance of such
Receivable as a result of any defective or rejected goods or set off by the
obligor of such Receivable transferred by such Person, or (B) breaches of
representations or warranties by such Person in any agreement, document or
instrument executed by such Person in connection with such pledge, sale,
transfer, contribution, conveyance or disposition.

 

“Permitted Acquisition” means, at any time of determination, any Acquisition by
the Borrower or any of its Subsidiaries with respect to which each of the
following requirements are met:

 

(a)            such Acquisition has been approved and recommended by the board
of directors or general partner (or similar entity) of the Person to be acquired
or which owns the assets of the Person be acquired;

 

(b)            at the time of such Acquisition, no Event of Default shall have
occurred and be continuing or would result therefrom; and

 



 20 

 

 

(c)            the business of the Person or assets to be acquired is in the
real estate or title insurance business or is in an industry or business to
which making a loan would not violate one or more lending policies of any
Lender, provided that any such Lender’s policies are uniformly administered and
applied to all corporate borrowers by such Lender.

 

“Permitted Liens” has the meaning specified in Section 7.01.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

 

“Platform” has the meaning specified in Section 6.02.

 

“Public Debentures” means (a)  those certain 5.50% Notes Due September 2022, of
the Borrower in original aggregate principal amount of $400,000,000, issued
pursuant to that certain Indenture, dated as of December 8, 2005 (the “Base
Indenture”), between the Borrower and The Bank of New York Mellon Trust Company,
N.A. (and related agreements and instruments), as amended by that certain First
Supplemental Indenture, dated as of January 6, 2006 (the “First Supplemental
Indenture”), and that certain Second Supplemental Indenture, dated as of May 5,
2010 (the “Second Supplemental Indenture”), (b) those certain 4.50% Notes Due
August 2028, of the Borrower in original aggregate principal amount of
$450,000,000, issued pursuant to the Base Indenture, as amended by the First
Supplemental Indenture, the Second Supplemental Indenture and that certain
Fourth Supplemental Indenture, dated as of April 13, 2018 (the “Fourth
Supplemental Indenture”), (c)  those certain 3.40% Notes due June 2030, of the
Borrower in original aggregate principal amount of $650,000,000, issued pursuant
to the Base Indenture, as amended by the First Supplemental Indenture, the
Second Supplemental Indenture and that certain Fifth Supplemental Indenture,
dated as of June 12, 2020 and (d) those certain 2.45% Notes due March 2031, of
the Borrower in original aggregate principal amount of $600,000,000, issued
pursuant to the Base Indenture, as amended by the First Supplemental Indenture,
the Second Supplemental Indenture and that certain Sixth Supplemental Indenture,
dated as of September 15, 2020. “Public Lender” has the meaning specified in
Section 6.02.

 

“Public Market” shall mean a nationally recognized United States public exchange
or other market reasonably acceptable to the Administrative Agent on which
securities, debt instruments and/or mutual funds are regularly traded.

 

“Rating Agency” means S&P or Moody’s, collectively, the “Rating Agencies”.

 

“Receivables” has the meaning specified in the definition of “Permitted Accounts
Securitization”.

 

“Receivables Facility Attributed Indebtedness” means the amount of recourse
obligations outstanding under a receivables purchase facility on any date of
determination.

 

“Recipient” means the Administrative Agent, any Lender or any other recipient of
any payment to be made by or on account of any obligation of the Borrower
hereunder.

 



 21 

 

 

“Redeemable Stock” means any Equity Interests of the Borrower or any of its
Subsidiaries which prior to October 29, 2025 is or may be (a) mandatorily
redeemable, (b) redeemable at the option of the holder thereof or
(c) convertible into Indebtedness.

 

“Register” has the meaning specified in Section 10.06(c).

 

“Reinsurance Agreement” means any agreement, contract, treaty or other
arrangement whereby one or more insurers, as reinsurers, assume liabilities of
one or more insurance or reinsurance companies.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers and advisors of such Person and of such Person’s
Affiliates.

 

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.

 

“Removal Effective Date” has the meaning specified in Section 9.06(b).

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Revolving Borrowing,
conversion or continuation of Revolving Loans, a Revolving Loan Notice, and
(b) with respect to a Swing Line Loan, a Swing Line Loan Notice.

 

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time; provided that, the amount of any
participation in any Swing Line Loan that such Defaulting Lender has failed to
fund that have not been reallocated to and funded by another Lender shall be
deemed to be held by the Lender that is the Swing Line Lender in making such
determination.

 

“Resignation Effective Date” has the meaning specified in Section 9.06(a).

 

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

 

“Responsible Officer” means the chief executive officer, president, executive
vice presidents, chief financial officer, treasurer, controller, secretary or
assistant secretary of the Borrower and, solely for purposes of notices given
pursuant to Article II, any other officer or employee of the Borrower so
designated by any of the foregoing officers in a notice to the Administrative
Agent or any other officer or employee of the Borrower designated in or pursuant
to an agreement between the Borrower and the Administrative Agent. Any document
delivered hereunder that is signed by a Responsible Officer of the Borrower
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of the Borrower and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
the Borrower.

 

“Restricted Payments” has the meaning specified in Section 7.06.

 



 22 

 

 

“Retrocession Agreement” means any agreement, contract, treaty or other
arrangement whereby one or more insurers or reinsurers, as retrocessionaires,
assume liabilities of reinsurers under a Reinsurance Agreement or other
retrocessionaires under another Retrocession Agreement.

 

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.

 

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in Swing Line Loans at such time.

 

“Revolving Loan” has the meaning specified in Section 2.01.

 

“Revolving Loan Note” means a promissory note made by the Borrower in favor of a
Lender evidencing Revolving Loans made by such Lender, substantially in the form
of Exhibit C.

 

“Revolving Loan Notice” means a notice of (a) a Revolving Borrowing, (b) a
conversion of Revolving Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A or such other form as may be
approved by the Administrative Agent and reasonably acceptable to the Borrower
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Borrower.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc. and any successor thereto.

 

“Sanctions” has the meaning specified in Section 5.23(a).

 

“SAP” means, as to any insurance company, the statutory accounting practices
prescribed or permitted by the applicable Department, or in the event that such
Department fails to prescribe or address such practices, NAIC guidelines.

 

“Scheduled Unavailability Date” has the meaning specified in Section 3.03(c).

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Securitization Vehicle” means one or more special purpose vehicles that are,
directly or indirectly, wholly-owned Subsidiaries of the Borrower and are
Persons organized for the limited purpose of entering into a Permitted Accounts
Securitization and whose structure is designed to insulate such vehicle from the
credit risk of the Borrower and its other Subsidiaries.

 

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.

 

“SOFR-Based Rate” means SOFR or Term SOFR.

 



 23 

 

 

“Solvent” means, as to any Person at any time, that (a) the sum of the debt
(including contingent liabilities) of such Person does not exceed the fair value
of the assets (on a going concern basis) of such Person, (b) the capital of such
Person is not unreasonably small in relation to the business of such Person; and
(c) such Person does not intend to incur, or believe that they will incur, debts
(including current obligations and contingent liabilities) beyond their ability
to pay such debt as they mature in the ordinary course of business. For the
purposes hereof, the amount of any contingent liability at any time will be
computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

 

“Strategic Investment Subsidiaries” means (x) any Person in which the Borrower
or any Subsidiary (a) owns a minority Investment on the Amended Facility
Effective Date or (b) acquires a minority Investment after the Amended Facility
Effective Date, in each case at such time as such Person becomes a Subsidiary
and, subject to Section 6.12, solely for so long as such Person continues to be
a Subsidiary and (y) FGL Holdings and its Subsidiaries. Notwithstanding any
provision of this Agreement or any other Loan Document to the contrary, (i) the
only representations and warranties made herein with respect to the Subsidiaries
of the Borrower that shall apply to the Strategic Investment Subsidiaries and
their respective Subsidiaries are the representations and warranties made in
Section 5.05 and Section 5.14, (ii) the only covenants made herein with respect
to the Subsidiaries of the Borrower in Articles VI and Articles VII that shall
apply to the Strategic Investment Subsidiaries and their respective Subsidiaries
are the covenants made in Section 6.01, Section 6.12, Section 7.01,
Section 7.02, Section 7.04, Section 7.05 and Section 7.09 and (iii) each
reference to “Subsidiary” in the Events of Default specified in Article VIII
(other than (x) in Section 8.01(f), (y) in Sections 8.01(b) and 8.01(c) as each
relates to the performance by a Strategic Investment Subsidiary of the covenants
in Sections 6.01, 6.12, 7.01, 7.02, 7.04, 7.05 and 7.09 and (z) in
Section 8.01(d) as it relates to the representations and warranties made in
Section 5.05 and Section 5.14) shall not refer to any Strategic Investment
Subsidiary or any of its Subsidiaries.

 

“Subject Transaction” means, (a) any Permitted Acquisition or any other
Acquisition, in each case that is permitted by this Agreement, (b) any
disposition of all or substantially all of the assets or Capital Stock of any
Subsidiary (or any business unit, line of business or division of the Borrower
or any Subsidiary) not prohibited by this Agreement, (c) any incurrence of
Indebtedness (other than revolving Indebtedness), (d) any repayment of
Indebtedness, (e) any issuance of Capital Stock and/or (f) any other event that
by the terms of the Loan Documents requires pro forma compliance with a test or
covenant hereunder or requires such test or covenant to be calculated on a pro
forma basis.

 

“Subsidiary” of a Person means any Person of which more than 50% of the Voting
Stock, or other Equity Interests (in the case of Persons other than
corporations), is owned or controlled directly or indirectly by the Person, or
one or more of the Subsidiaries of the Person, or a combination thereof. Unless
the context otherwise clearly requires, references herein to a “Subsidiary”
refer to a Subsidiary of the Borrower.

 

“Sufficient Liquidity” means cash and Cash Equivalents (including, without
limitation, availability under this Agreement), Eligible Bonds and Eligible
Government Securities in an aggregate amount equal to or greater than the
principal amount of any Convertible Indebtedness that is surrendered for
conversion or required to be prepaid, to the extent cash is payable in respect
of the applicable conversion or prepayment.

 



 24 

 

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line” means the revolving credit facility that may be made available by
the Swing Line Lender pursuant to Section 2.03.

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.03.

 

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.03(a).

 

“Swing Line Note” means a promissory note made by the Borrower in favor of the
Swing Line Lender evidencing Swing Line Loans made by the Swing Line Lender,
substantially in the form of Exhibit D.

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.03(b), which, if in writing, shall be substantially in the form of
Exhibit B or such other form as approved by the Administrative Agent and
reasonably acceptable to the Borrower (including any form on an electronic
platform or electronic transmission system as shall be approve by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 



 25 

 

 

“Term SOFR” means the forward-looking term rate for any period that is
approximately (as reasonably determined by the Administrative Agent) as long as
any of the Interest Period options set forth in the definition of “Interest
Period” and that is based on SOFR and that has been selected or recommended by
the Relevant Governmental Body, in each case as published on an information
service as selected by the Administrative Agent from time to time in its
reasonable discretion.

 

“Termination Date” has the meaning specified in the lead-in to Article VI.

 

“Test Period” means, for any determination under this Agreement, (a) for any
Person which becomes a Subsidiary pursuant to an Acquisition, (i) during the
fiscal year of the Borrower during which such Acquisition is consummated, the
period beginning on the first day of such fiscal year and ending on the last day
of the fiscal quarter of the Borrower then last ended and (ii) at all times
after the end of the fiscal year of the Borrower during which such Acquisition
is consummated, the four consecutive fiscal quarters of the Borrower then last
ended and (b) for the Borrower and any other Subsidiary, the four consecutive
fiscal quarters of the Borrower then last ended.

 

“Total Capitalization” means, at any time, the sum of Net Worth and Total Debt.

 

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.

 

“Total Debt” means, at any time, (a) with respect to the Borrower and its
Subsidiaries (including, for the avoidance of doubt, any Strategic Investment
Subsidiary and its Subsidiaries at the time of determination) Indebtedness, as
reported on the consolidated balance sheet (excluding the footnotes thereto) of
the Borrower prepared in accordance with GAAP (and excluding, for the avoidance
of doubt, intercompany Indebtedness among the Borrower and its Subsidiaries),
minus (b) Non-Recourse Debt of the Designated Subsidiaries.

 

“Total Debt to Total Capitalization Ratio” means, at any time, the ratio of
Total Debt to Total Capitalization at such time.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans.

 

“Transferred Assets” has the meaning specified in the definition of “Permitted
Accounts Securitization”.

 

“Type” means, with respect to a Revolving Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.

 

“UCC” means the Uniform Commercial Code of New York.

 

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

 

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

 



 26 

 

 

“Unfunded Pension Liability” means the excess of a Pension Plan's benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan's assets as of the most recent valuation date with respect to which
a valuation is available at the time of determination, determined in accordance
with the assumptions used for funding the Pension Plan pursuant to Section 412
of the Code for the applicable plan year.

 

“United States” and “U.S.” mean the United States of America.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).

 

“Voting Stock” means, with respect to any Person, shares of such Person’s Equity
Interests having the right to vote for the election of directors or other
governing body of such Person under ordinary circumstances.

 

“Wholly-Owned Subsidiary” means any Person in which (other than directors’
qualifying Equity Interests required by Law) 100% of the Voting Stock and 100%
of the Equity Interests of every other class, in each case, at the time as of
which any determination is being made, is owned, beneficially and of record, by
the Borrower, or by one or more of the other Wholly-Owned Subsidiaries, or both.

 

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or a part of that liability into shares, securities or obligations of that
person or any other person, to provide that any such contract or instrument is
to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that Bail-In
Legislation that are related to or ancillary to any of those powers.

 

Section 1.02.      Other Interpretive Provisions. With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document:

 

(a)            The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“hereto,” “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

 



 27 

 

 

(b)            In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c)            Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

(d)            For purposes of Section 8.01, a breach of a financial covenant
contained in Section 7.09 shall be deemed to have occurred as of any date of
determination thereof by the Administrative Agent or as of the last day of any
specified measuring period, regardless of when the financial statements
reflecting such breach are delivered to the Administrative Agent and the
Lenders.

 

(e)            For all purposes hereunder and under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized and acquired on the first date of its existence by the holders of
its Equity Interests at such time.

 

Section 1.03.      Accounting Terms.

 

(a)            Generally. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
or SAP, as applicable, applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements and the December 31, 2019 Annual Statements, as the case
may be, except for changes authorized or required by GAAP (but subject to
clause (b) of this Section 1.03), and except as otherwise specifically
prescribed herein.

 

(b)            Changes in GAAP. If at any time any change in GAAP or SAP or any
change in accounting treatment or practices required or authorized by any
Governmental Authority, as applicable, would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP or SAP or required by any Governmental Authority, as applicable (subject to
the approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP or
SAP, as applicable, without giving effect to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP
or SAP or required by any Governmental Authority, as applicable. .

 



 28 

 

 

(c)            Notwithstanding anything to the contrary contained in this
Agreement (including paragraph (a) or (b) above or in the definition of “Capital
Leases”), in the event of an accounting change requiring any leases that would
not previously have been capitalized in conformity with GAAP on December 31,
2015 to be capitalized, only those leases (assuming for purposes hereof that
such leases were in existence on December 31, 2015) that would constitute
Capital Leases in conformity with GAAP on December 31, 2015 shall be considered
Capital Leases, and all calculations and deliverables under this Agreement or
any other Loan Document shall be made or delivered, as applicable, in accordance
therewith. (in each case, other than with respect to the financial statements
required to be delivered hereunder).

 

Section 1.04.      Rounding. Any financial ratios required to be maintained by
the Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number) and shall exclude the financial results of any
Person which, solely due to ASC 810 requires the Borrower to consolidate in its
financial statements, but only to the extent that the owners of such Person’s
Indebtedness have no recourse, directly or indirectly, to the Borrower or any of
its Subsidiaries for the principal, premium, if any, and interest on such
Indebtedness.

 

Section 1.05.      Times of Day. Unless otherwise specified, all references
herein to times of day shall be references to Central time (daylight or
standard, as applicable).

 

Section 1.06.      Timing of Payment of Performance. When payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of “Interest Period” or
“Maturity Date”) or performance shall extend to the immediately succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension.

 

Section 1.07.      Certain Calculations and Tests. Notwithstanding anything to
the contrary herein, if since the end of the most recent fiscal quarter of the
Borrower and on or prior to the date of any required calculation of any
financial ratio or test (x) any Subject Transaction has occurred or (y) any
Person that subsequently became a Subsidiary or was merged, amalgamated or
consolidated with or into the Borrower or any of its Subsidiaries or any joint
venture since the end of such fiscal quarter has consummated any Subject
Transaction, then, in each case, any applicable financial ratio or test shall be
calculated on a pro forma basis for such fiscal quarter as if such Subject
Transaction had occurred at the beginning of the applicable fiscal quarter; it
being understood, that solely for purposes of calculating compliance with
Section 7.09, the date of the required calculation shall be the last day of the
applicable fiscal quarter, and no Subject Transaction occurring thereafter shall
be taken into account.

 

Section 1.08.      Interest Rates. The Administrative Agent does not warrant,
nor accept responsibility, nor shall the Administrative Agent have any liability
with respect to the administration, submission or any other matter related to
the rates in the definition of “Eurodollar Rate” or with respect to any rate
that is an alternative or replacement for or successor to any of such rate
(including, without limitation, any LIBOR Successor Rate) or the effect of any
of the foregoing, or of any LIBOR Successor Rate Conforming Changes.

 



 29 

 

 

Article II
THE COMMITMENTS AND CREDIT EXTENSIONS

 

Section 2.01.      Revolving Loans. Subject to the terms and conditions set
forth herein, each Lender severally agrees to make loans (each such loan, a
“Revolving Loan”) to the Borrower from time to time, on any Business Day during
the Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Commitment; provided, however, that
after giving effect to any Revolving Borrowing, (i) the Total Outstandings shall
not exceed the Aggregate Commitments, and (ii) the Revolving Credit Exposure of
any Lender shall not exceed such Lender’s Commitment. Within the limits of each
Lender’s Commitment, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.01, prepay under Section 2.04, and
reborrow under this Section 2.01. Revolving Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.

 

Section 2.02.      Borrowings, Conversions and Continuations of Revolving Loans.

 

(a)            Each Revolving Loan shall be made as part of a Borrowing
consisting of Revolving Loans made by the Lenders ratably in accordance with
their respective Applicable Percentages. The failure of any Lender to make any
Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required. Each Revolving Borrowing, each conversion of Revolving Loans from
one Type to the other, and each continuation of Eurodollar Rate Loans shall be
made upon the Borrower’s irrevocable notice to the Administrative Agent, which
may be given by telephone. Each Revolving Loan Notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three Business Days prior to
the requested date of any such Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate
Loans, and (ii) on the requested date of any such Borrowing of Base Rate Loans.
Each telephonic notice by the Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written
Revolving Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Each Borrowing of, conversion to or continuation of
Eurodollar Rate Loans shall be in a principal amount of $3,000,000 or a whole
multiple of $1,000,000 in excess thereof. Except as provided in Sections
2.03(c), each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $1,000,000 in excess
thereof. Each Revolving Loan Notice shall specify (i) whether the Borrower is
requesting a Revolving Borrowing, a conversion of Revolving Loans from one Type
to the other, or a continuation of Eurodollar Rate Loans, (ii) the requested
date of the Borrowing, conversion or continuation, as the case may be (which
shall be a Business Day), (iii) the principal amount of Revolving Loans to be
borrowed, converted or continued, (iv) the Type of Revolving Loans to be
borrowed or to which existing Revolving Loans are to be converted, and (v) if
applicable, the duration of the Interest Period with respect thereto. If the
Borrower fails to specify a Type of Revolving Loan in a Revolving Loan Notice or
if the Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Revolving Loans shall be made as, or converted
to, Base Rate Loans. Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Loans. If the Borrower requests a Borrowing
of, conversion to, or continuation of Eurodollar Rate Loans in any such
Revolving Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month.

 



 30 

 

 

(b)            Following receipt of a Revolving Loan Notice, the Administrative
Agent shall promptly notify each Lender of the amount of its Applicable
Percentage of the applicable Revolving Loans, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans described in the preceding subsection. In the case of a Revolving
Borrowing, each Lender shall make the amount of its Revolving Loan available to
the Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Revolving Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.02 (and, if such Borrowing is the initial Credit
Extension, Section 4.01), the Administrative Agent shall make all funds so
received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date the Revolving Loan Notice with respect to such
Borrowing is given by the Borrower, there are Swing Line Loans outstanding, then
the proceeds of such Borrowing, first, shall be applied to the payment in full
of any such Swing Line Loans, and second, shall be made available to the
Borrower as provided above.

 

(c)            Except as otherwise provided herein, a Eurodollar Rate Loan may
be continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of an Event of Default, no Loans may
be requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.

 

(d)            The Administrative Agent shall promptly notify the Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate. The
determination of the Eurodollar Rate by the Administrative Agent shall be
conclusive in the absence of manifest error. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Borrower and the
Lenders of any change in Bank of America’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.

 

(e)            After giving effect to all Revolving Borrowings, all conversions
of Revolving Loans from one Type to the other, and all continuations of
Revolving Loans as the same Type, there shall not be more than five Interest
Periods in effect with respect to Revolving Loans.

 

Section 2.03.      Swing Line Loans.

 

(a)            The Swing Line. Subject to the terms and conditions set forth
herein, the Swing Line Lender agrees, in reliance upon the agreements of the
other Lenders set forth in this Section 2.03, but in its sole discretion and
without any obligation, to make loans (each such loan, a “Swing Line Loan”) to
the Borrower from time to time on any Business Day during the Availability
Period, notwithstanding the fact that such Swing Line Loans, when aggregated
with the Applicable Percentage of the Outstanding Amount of Revolving Loans of
the Lender acting as Swing Line Lender, may exceed the amount of such Lender’s
Commitment; provided, however, that (x) after giving effect to any Swing Line
Loan, (i) the Total Outstandings shall not exceed the Aggregate Commitments, and
(ii) the Revolving Credit Exposure of any Lender shall not exceed such Lender’s
Commitment, and (y) the Borrower shall not use the proceeds of any Swing Line
Loan to refinance any outstanding Swing Line Loan. Within the foregoing limits,
and subject to the other terms and conditions hereof, the Borrower may borrow
under this Section 2.03, prepay under Section 2.04, and reborrow under this
Section 2.03. Each Swing Line Loan shall be a Base Rate Loan. Immediately upon
the making of a Swing Line Loan, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Lender’s Applicable Percentage times the amount of such Swing Line Loan.

 



 31 

 

 

(b)            Borrowing Procedures. Each Swing Line Borrowing shall be made
upon the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each Swing Line Loan
Notice must be received by the Swing Line Lender and the Administrative Agent
not later than 1:00 p.m. on the requested borrowing date, and shall specify
(i) the amount to be borrowed, which shall be a minimum of $1,000,000 or a whole
multiple of $100,000 in excess thereof, and (ii) the requested borrowing date,
which shall be a Business Day. Each such telephonic notice must be confirmed
promptly by delivery to the Swing Line Lender and the Administrative Agent of a
written Swing Line Loan Notice, appropriately completed and signed by a
Responsible Officer of the Borrower. Promptly after receipt by the Swing Line
Lender of any telephonic Swing Line Loan Notice, the Swing Line Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swing Line Loan Notice and, if not,
the Swing Line Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof. Unless the Swing Line Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Lender) prior to 2:00 p.m. on the date of the proposed Swing
Line Borrowing (A) directing the Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.03(a), or (B) that one or more of the applicable
conditions specified in Section 4.02 (and, if such Borrowing is the initial
Credit Extension, Section 4.01) is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Borrower at its office by
crediting the account of the Borrower on the books of the Swing Line Lender in
immediately available funds.

 

(c)            Refinancing of Swing Line Loans.

 

(i)            The Swing Line Lender at any time in its sole discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Lender make a Base
Rate Loan in an amount equal to such Lender’s Applicable Percentage of the
amount of Swing Line Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Revolving Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Aggregate Commitments and the conditions set forth in Section 4.02. The Swing
Line Lender shall furnish the Borrower with a copy of the applicable Revolving
Loan Notice promptly after delivering such notice to the Administrative Agent.
Each Lender shall make an amount equal to its Applicable Percentage of the
amount specified in such Revolving Loan Notice available to the Administrative
Agent in immediately available funds for the account of the Swing Line Lender at
the Administrative Agent’s Office not later than 1:00 p.m. on the day specified
in such Revolving Loan Notice, whereupon, subject to Section 2.03(c)(ii), each
Lender that so makes funds available shall be deemed to have made a Base Rate
Loan to the Borrower in such amount. The Administrative Agent shall remit the
funds so received to the Swing Line Lender.

 

(ii)            If any Swing Line Loan cannot be refinanced by such a Revolving
Borrowing in accordance with Section 2.03(c)(i) because the conditions to
borrowing in Section 4.02 have not been satisfied, the request for Base Rate
Loans submitted by the Swing Line Lender as set forth herein shall be deemed to
be a request by the Swing Line Lender that each of the Lenders fund its risk
participation in the relevant Swing Line Loan and each Lender’s payment to the
Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.03(c)(i) shall be deemed payment in respect of such participation.

 



 32 

 

 

(iii)            If any Lender fails to make available to the Administrative
Agent for the account of the Swing Line Lender any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.03(c) by the
time specified in Section 2.03(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving Loan
included in the relevant Revolving Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be. A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.

 

(iv)            Each Lender’s obligation to make Revolving Loans or to purchase
and fund risk participations in Swing Line Loans pursuant to this
Section 2.03(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Revolving Loans pursuant to this Section 2.03(c) is
subject to the applicable conditions set forth in Section 4.02. No such funding
of risk participations shall relieve or otherwise impair the obligation of the
Borrower to repay Swing Line Loans, together with interest as provided herein.

 

(d)            Repayment of Participations.

 

(i)            At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage thereof in the same funds as
those received by the Swing Line Lender.

 

(ii)            If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Lender. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

(e)            Interest for Account of Swing Line Lender. The Swing Line Lender
shall be responsible for invoicing the Borrower for interest on the Swing Line
Loans. Until each Lender funds its Base Rate Loan or risk participation pursuant
to this Section 2.03 to refinance such Lender’s Applicable Percentage of any
Swing Line Loan, interest in respect of such Applicable Percentage shall be
solely for the account of the Swing Line Lender.

 



 33 

 

 

(f)            Payments Directly to Swing Line Lender. The Borrower shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.

 

Section 2.04.      Prepayments.

 

(a)            The Borrower may, upon notice to the Administrative Agent (which
notice may, at the Borrower’s election, be conditioned upon the effectiveness of
other transactions, provided the Borrower shall compensate each Lender for any
additional amounts required pursuant to Section 3.05 suffered as a result of the
revocation of any conditional notice), at any time or from time to time
voluntarily prepay Revolving Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Administrative
Agent not later than 11:00 a.m. (A) three Business Days prior to any date of
prepayment of Eurodollar Rate Loans and (B) on the date of prepayment of Base
Rate Loans; (ii) any prepayment of Eurodollar Rate Loans shall be in a principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof; and
(iii) any prepayment of Base Rate Loans shall be in a principal amount of
$3,000,000 or a whole multiple of $1,000,000 in excess thereof or, in each case,
if less, the entire principal amount thereof then outstanding. Each such notice
shall specify the date and amount of such prepayment and the Type(s) of
Revolving Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid,
the Interest Period(s) of such Loans. The Administrative Agent will promptly
notify each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment. If such notice is given by
the Borrower, the Borrower shall, subject to the satisfaction of any conditions
specified therein, make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Eurodollar Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05. Subject to Section 2.14, each such prepayment shall be applied to
the Revolving Loans of the Lenders in accordance with their respective
Applicable Percentages.

 

(b)            The Borrower may, upon notice to the Swing Line Lender (with a
copy to the Administrative Agent), at any time or from time to time, voluntarily
prepay (which may be with the proceeds of a Revolving Loan) Swing Line Loans in
whole or in part without premium or penalty; provided that (i) such notice must
be received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the date of the prepayment, and (ii) any such partial prepayment
shall be in a minimum principal amount of $100,000. Each such notice shall
specify the date and amount of such prepayment. If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

 

(c)            If for any reason the Total Outstandings at any time exceed the
Aggregate Commitments then in effect, the Borrower shall immediately prepay
Loans in an aggregate amount equal to such excess.

 

Section 2.05.      Termination or Reduction of Commitments.

 

(a)            Optional. The Borrower may, upon notice to the Administrative
Agent (which notice may, at the Borrower’s election, be conditioned upon the
effectiveness of other transactions, provided the Borrower shall compensate each
Lender for any additional amounts required pursuant to Section 3.05 suffered as
a result of the revocation of any conditional notice), terminate the Aggregate
Commitments, or from time to time permanently reduce the Aggregate Commitments;
provided that (i) any such notice (which may be in electronic form) shall be
received by the Administrative Agent not later than 11:00 a.m. three Business
Days prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount of $10,000,000 or any whole multiple
of $1,000,000 in excess thereof and (iii) the Borrower shall not terminate or
reduce the Aggregate Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Outstandings would exceed the
Aggregate Commitments. The Administrative Agent will promptly notify the Lenders
of any such notice of termination or reduction of the Aggregate Commitments. Any
reduction of the Aggregate Commitments shall be applied to the Commitment of
each Lender, ratably, according to its Applicable Percentage. All fees accrued
until the effective date of any termination of the Aggregate Commitments shall
be paid on the effective date of such termination.

 



 34 

 

 

(b)            Mandatory. The Commitment of each Lender shall automatically
terminate on the Maturity Date.

 

Section 2.06.      Repayment of Loans.

 

(a)            The Borrower shall repay to the Lenders on the Maturity Date the
aggregate principal amount of Revolving Loans outstanding on such date.

 

(b)            The Borrower shall repay each Swing Line Loan on the earlier to
occur of (i) the date ten Business Days after such Loan is made and (ii) the
Maturity Date.

 

Section 2.07.      Interest.

 

(a)            Subject to the provisions of subsection (b) below, (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate; (ii) each Base Rate Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate; and (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.

 

(b)      (i)      If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then upon the request of the Required Lenders, such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(ii)            If any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

(iii)            Upon the request of the Required Lenders, while any Event of
Default exists (other than as set forth in clauses (b)(i) and (b)(ii) above),
the Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

(iv)            Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

 

(c)            Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 



 35 

 



 

Section 2.08.              Fees.

 

(a)            Facility Fee. The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage, a
facility fee (“Facility Fee”) equal to the Applicable Rate times the actual
daily amount of the Aggregate Commitments (or, if the Aggregate Commitments have
terminated, on the Outstanding Amount of all Revolving Loans and Swing Line
Loans), regardless of usage, subject to adjustment as provided in Section 2.14.
The Facility Fee shall accrue at all times during the Availability Period (and
thereafter so long as any Revolving Loans or Swing Line Loans remain
outstanding), including at any time during which one or more of the conditions
in Section 4.02 is not met, and shall be due and payable quarterly in arrears on
the last Business Day of each March, June, September and December, commencing
with the first such date to occur after the Amended Facility Effective Date, and
on the last day of the Availability Period (and, if applicable, thereafter on
demand). The Facility Fee shall be calculated quarterly in arrears, and if there
is any change in the Applicable Rate during any quarter, the actual daily amount
shall be computed and multiplied by the Applicable Rate separately for each
period during such quarter that such Applicable Rate was in effect.

 

(b)            Other Fees. The Borrower shall pay to the Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in each Fee Letter. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

 

Section 2.09.              Computation of Interest and Fees. All computations of
interest for Base Rate Loans (including Base Rate Loans determined by reference
to the Eurodollar Rate) shall be made on the basis of a year of 365 or 366 days,
as the case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year). Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.11(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

 

Section 2.10.              Evidence of Debt.

 

(a)            The Credit Extensions made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business. The Administrative
Agent shall maintain the Register in accordance with Section 10.06(c). The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Revolving Loan Note and/or a Swing Line Note, as applicable, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto;
it being understood and agreed that such Lender (and/or its applicable permitted
assign) shall be required to return such Note to the Borrower upon the
occurrence of the Termination Date (or as promptly thereafter as practicable)
and upon the request of the Borrower. If any Lender loses the original copy of
its Note, it shall, at the request of the Borrower, execute an affidavit of loss
containing an indemnification provision reasonably satisfactory to the Borrower.

 



 36 

 

 

(b)            In addition to the accounts and records referred to in subsection
(a) above, each Lender and the Administrative Agent shall maintain in accordance
with its usual practice accounts or records evidencing the purchases and sales
by such Lender of participations in Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

 

Section 2.11.              Payments Generally; Administrative Agent’s Clawback.

 

(a)            General. All payments to be made by the Borrower shall be made
free and clear of and without condition or deduction for any counterclaim,
defense, recoupment or setoff. Except as otherwise expressly provided herein,
all payments by the Borrower hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the Administrative Agent’s Office in Dollars and in immediately available
funds not later than 2:00 p.m. on the date specified herein. The Administrative
Agent will promptly distribute to each Lender its Applicable Percentage (or
other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office. All payments received
by the Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

 

(b)            (i)                Funding by Lenders; Presumption by
Administrative Agent. Unless the Administrative Agent shall have received notice
from a Lender prior to the proposed date of any Revolving Borrowing of
Eurodollar Rate Loans (or, in the case of any Revolving Borrowing of Base Rate
Loans, prior to 12:00 noon on the date of such Revolving Borrowing) that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Revolving Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Revolving Borrowing of Base Rate Loans, that
such Lender has made such share available in accordance with and at the time
required by Section 2.02) and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Revolving Borrowing available to
the Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Revolving Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Revolving Loan included in such Revolving Borrowing. Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

 



 37 

 

 

 (ii)            Payments by Borrower; Presumptions by Administrative Agent.
Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c)            Failure to Satisfy Conditions Precedent. If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Section 4.02
(and, if such Borrowing is the initial Credit Extension, Section 4.01) are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

 

(d)            Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Revolving Loans, to fund participations in Swing Line Loans
and to make payments pursuant to Section 10.04(c) are several and not joint. The
failure of any Lender to make any Revolving Loan, to fund any such participation
or to make any payment under Section 10.04(c) on any date required hereunder
shall not relieve any other Lender of its corresponding obligation to do so on
such date, and no Lender shall be responsible for the failure of any other
Lender to so make its Revolving Loan, to purchase its participation or to make
its payment under Section 10.04(c).

 

(e)            Funding Source. Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 



 38 

 

 

Section 2.12.              Sharing of Payments by Lenders. If any Lender shall,
by exercising any right of setoff or counterclaim or otherwise, obtain payment
in respect of any principal of or interest on any of the Revolving Loans made by
it, or the participations in Swing Line Loans held by it resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of such
Revolving Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Revolving Loans and
subparticipations in Swing Line Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Loans and
other amounts owing them, provided that:

 

(i)         if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

 

(ii)        the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), or (y) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Revolving Loans or subparticipations in Swing Line
Loans to any assignee or participant, other than an assignment to the Borrower
or any Subsidiary thereof (as to which the provisions of this Section shall
apply).

 

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 

Section 2.13.              Increase in Commitments.

 

(a)            Request for Increase. Provided there exists no Event of Default,
upon notice to the Administrative Agent (which shall promptly notify the
Lenders), the Borrower may from time to time, request an increase in the
Aggregate Commitments to an amount not exceeding $1,200,000,000; provided that
any such request for an increase shall be in a minimum amount of $25,000,000,
and in whole multiples of $5,000,000 in excess thereof. At the time of sending
such notice, the Borrower (in consultation with the Administrative Agent) shall
specify the time period within which each Lender is requested to respond (which
shall in no event be less than five Business Days from the date of delivery of
such notice to the Lenders).

 

(b)            Lender Elections to Increase. Each Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Commitment and, if so, whether by an amount equal to, greater than,
or less than its Applicable Percentage of such requested increase. Any Lender
not responding within such time period shall be deemed to have declined to
increase its Commitment.

 

(c)            Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
responses to each request made hereunder. To achieve the full amount of a
requested increase and subject to the approval of the Administrative Agent and
the Swing Line Lender (which approvals shall not be unreasonably withheld), the
Borrower may also invite additional Eligible Assignees to become Lenders
pursuant to a joinder agreement in form and substance satisfactory to the
Administrative Agent and its counsel.

 

(d)            Effective Date and Allocations. If the Aggregate Commitments are
increased in accordance with this Section, the Administrative Agent and the
Borrower shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase (the Persons providing such additional
commitments in connection with such increase collectively, the “Increasing
Lenders”). The Administrative Agent shall promptly notify the Borrower and the
Lenders of the final allocation of such increase and the Increase Effective
Date.

 



 39 

 

 

(e)            Conditions to Effectiveness of Increase. As a condition precedent
to such increase, the Borrower shall deliver to the Administrative Agent a
certificate of the Borrower dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of the
Borrower (x) certifying and attaching the resolutions adopted by the Borrower
approving or consenting to such increase, and (y) certifying that, before and
after giving effect to such increase, (A) the representations and warranties
contained in Article V and the other Loan Documents are true and correct in all
material respects on and as of the Increase Effective Date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they are true and correct as of such earlier date, and except that
for purposes of this Section 2.13, the representations and warranties contained
in subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to subsections (a) and (b), respectively,
of Section 6.01, and (B) no Default exists.

 

(f)             Reallocation. Upon the implementation of any increase pursuant
to this Section 2.13 (i) each then-existing Lender immediately prior to such
increase will automatically and without further act be deemed to have assigned
to each Increasing Lender, and each Increasing Lender will automatically and
without further act be deemed to have assumed a portion of such existing
Lender’s participations hereunder in outstanding Swing Line Loans such that,
after giving effect to each deemed assignment and assumption of participations,
all of the Lenders’ (including each Increasing Lender) participations hereunder
in Swing Line Loans shall be held ratably on the basis of their respective
Commitments (after giving effect to any increased Commitment pursuant to
Section 2.13) and (ii) the existing Lenders shall assign Revolving Loans to the
Increasing Lenders, and such Increasing Lenders shall purchase such Revolving
Loans, in each case to the extent necessary so that all of the Lenders
participate in each outstanding Revolving Loan Borrowing pro rata on the basis
of their respective Commitments (after giving effect to any increased Commitment
pursuant to this Section 2.13); it being understood and agreed that the minimum
borrowing, pro rata borrowing and pro rata payment requirements contained
elsewhere in this Agreement shall not apply to the transactions effected
pursuant to this clause (f). Notwithstanding the foregoing, for purposes of
Section 3.05, the amount of any automatic reallocation described in this clause
(ii) of this clause (f) shall be deemed to be a prepayment thereunder and the
Borrower shall compensate each Lender for any additional amounts required
pursuant thereto.

 

(g)            Conflicting Provisions. This Section shall supersede any
provisions in Section 2.04, 2.12 or 10.01 to the contrary.

 

Section 2.14.              Defaulting Lenders.

 

(a)            Adjustments. Notwithstanding anything to the contrary contained
in this Agreement or any other Loan Document, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Law:

 

(i)         Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 10.01.

 



 40 

 

 

(ii)        Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent (but in no event later
than five Business Days after receipt) as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the Swing Line Lender hereunder; third, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as reasonably determined by the
Administrative Agent; fourth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released in order to satisfy
such Defaulting Lender’s potential future funding obligations with respect to
Loans under this Agreement; fifth, to the payment of any amounts owing to the
Lenders or Swing Line Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender or the Swing Line Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; sixth, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and seventh, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans in respect of
which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Loans were made at a time when the conditions set forth in Section 4.02
were satisfied or waived, such payment shall be applied solely to pay the Loans
of all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of such Defaulting Lender until such time as all Loans and
funded and unfunded participations in Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.14(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender pursuant to this Section 2.14(a)(ii) shall be deemed paid to
and redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(iii)       Certain Fees.

 

(A)            Each Defaulting Lender shall be entitled to receive fees payable
under Section 2.08(a) for any period during which that Lender is a Defaulting
Lender only to extent allocable to the outstanding principal amount of the
Revolving Loans funded by it.

 

(B)             With respect to any fee payable under Section 2.08(a), the
Borrower shall not be required to pay to the applicable Defaulting Lender or any
other Lender any such fee that, but for subsection (A) above, would have accrued
with respect to a Defaulting Lender’s Commitment.

 

(iv)       Reallocation of Applicable Percentages to Reduce Fronting Exposure.
All or any part of such Defaulting Lender’s participation in Swing Line Loans
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Applicable Percentages (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that (x) the conditions set forth in
Section 4.02 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate Revolving Credit Exposure of any Non-Defaulting Lender to exceed
such Non-Defaulting Lender’s Commitment. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

 

(v)        Repayment of Swing Line Loans. If the reallocation described in
clause (a)(iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under applicable Law, prepay Swing Line Loans in an amount equal to the Swing
Line Lenders’ Fronting Exposure.

 



 41 

 

 

(b)            Defaulting Lender Cure. If the Borrower, the Administrative Agent
and Swing Line Lender agree in writing that a Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Revolving
Loans and funded and unfunded participations in Swing Line Loans to be held on a
pro rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.14(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

Article III
TAXES, YIELD PROTECTION AND ILLEGALITY

 

Section 3.01.              Taxes.

 

(a)            Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.

 

(i)         Any and all payments by or on account of any obligation of the
Borrower under any Loan Document shall be made without deduction or withholding
for any Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent or the
Borrower) require the deduction or withholding of any Tax from any such payment
by the Administrative Agent or the Borrower, then the Administrative Agent or
the Borrower shall be entitled to make such deduction or withholding, upon the
basis of the information and documentation to be delivered pursuant to
subsection (e) below.

 

(ii)        If the Borrower or the Administrative Agent shall be required by
U.S. federal Law to withhold or deduct any Taxes, including both U.S. federal
backup withholding and withholding taxes, from any payment, then (A) the
Borrower or the Administrative Agent, as the case may be, shall withhold or make
such deductions as are determined by it to be required based upon the
information and documentation it has received pursuant to subsection (e) below,
(B) the Borrower or the Administrative Agent, as the case may be, shall timely
pay the full amount withheld or deducted to the relevant Governmental Authority
in accordance with U.S. federal Law, and (C) to the extent that the withholding
or deduction is made on account of Indemnified Taxes, the sum payable by the
Borrower shall be increased as necessary so that after any required withholding
or the making of all required deductions (including withholdings and deductions
applicable to additional sums payable under this Section 3.01) the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

 



 42 

 

 

(iii)       If the Borrower or the Administrative Agent shall be required by any
applicable Laws other than U.S. federal Law to withhold or deduct any Taxes from
any payment, then (A) the Borrower or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) the Borrower or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the Borrower shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including withholdings and deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

 

(b)            Payment of Other Taxes by the Borrower. Without limiting the
provisions of subsection (a) above, the Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

 

(c)            Tax Indemnifications. (i) The Borrower shall, and does hereby,
indemnify each Recipient, and shall make payment in respect thereof within 30
days after demand therefor accompanied by the certificate described below in
this clause (c)(i), for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 3.01) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate, showing the calculation of the amount
owed in reasonable detail, as to the amount of such payment or liability
delivered to the Borrower by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error. The Borrower shall, and does hereby,
indemnify the Administrative Agent, and shall make payment in respect thereof
within 10 days after demand therefor, for any amount which a Lender for any
reason fails to pay indefeasibly to the Administrative Agent as required
pursuant to Section 3.01(c)(ii) below.

 

(ii)        Each Lender shall, and does hereby, severally indemnify, and shall
make payment in respect thereof within 10 days after demand therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting or
expanding any obligation of the Borrower to do so), (y) the Administrative Agent
and the Borrower, as applicable, against any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 10.06(d) relating to the
maintenance of a Participant Register and (z) the Administrative Agent and the
Borrower, as applicable, against any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent or the
Borrower in connection with any Loan Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent or the Borrower, as the case may be, shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this clause (ii).

 

(d)            Evidence of Payments. As soon as practicable after any payment of
Taxes by the Borrower or by the Administrative Agent to a Governmental Authority
as provided in this Section 3.01, the Borrower shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to the Borrower,
as the case may be, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
Laws to report such payment or other evidence of such payment reasonably
satisfactory to the Borrower or the Administrative Agent, as the case may be.

 



 43 

 

 

(e)            Status of Lenders; Tax Documentation.

 

(i)         Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(ii)        Without limiting the generality of the foregoing, in the event that
the Borrower is a U.S. Person,

 

(A)            any Lender that is a U.S. Person shall deliver to the Borrower
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

(B)             any Foreign Lender shall, to the extent it is legally entitled
to do so, deliver to the Borrower and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

          (I)           in the case of a Foreign Lender claiming the benefits of
an income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, executed originals of IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “business profits”
or “other income” article of such tax treaty;

 



 44 

 

 

          (II)         executed originals of IRS Form W-8ECI;

 

          (III)        in the case of a Foreign Lender claiming the benefits of
the exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit G-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E; or

 

          (IV)        to the extent a Foreign Lender is not the beneficial
owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, IRS Form W-8BEN-E, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit G-2 or Exhibit G-3, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit G-4 on behalf of each such
direct and indirect partner;

 

(C)             any Foreign Lender shall, to the extent it is legally entitled
to do so, deliver to the Borrower and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)             if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

(iii)       Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

 



 45 

 

 

(f)             Treatment of Certain Refunds. Unless required by applicable
Laws, at no time shall the Administrative Agent have any obligation to file for
or otherwise pursue on behalf of a Lender, or have any obligation to pay to any
Lender, any refund of Taxes withheld or deducted from funds paid for the account
of such Lender. If any Recipient determines, in its sole discretion exercised in
good faith, that it has received a refund of any Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 3.01, it shall pay to the Borrower
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 3.01 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) incurred by such Recipient, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Borrower, upon the request of the
Recipient, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to the Borrower pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the indemnification payments or additional
amounts giving rise to such refund had never been paid. This subsection shall
not be construed to require any Recipient to make available its tax returns (or
any other information relating to its taxes that it deems confidential) to the
Borrower or any other Person.

 

(g)            Survival. Each party’s obligations under this Section 3.01 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
Obligations.

 

(h)            Defined Terms. For purposes of this Section 3.01, the term
“applicable Law” includes FATCA.

 

Section 3.02.              Illegality. If any Lender determines that any Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Eurodollar Rate, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist (and each Lender
hereby agrees to provide such notice promptly after any such circumstances
ceasing to exist). Upon receipt of such notice, (x) the Borrower shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate Loans
(the interest rate on which Base Rate Loans of such Lender shall, if necessary
to avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurodollar Rate, the Administrative Agent shall during the
period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurodollar Rate component thereof until the
Administrative Agent and the Borrower are advised in writing by such Lender that
it is no longer illegal for such Lender to determine or charge interest rates
based upon the Eurodollar Rate (and each Lender hereby agrees to provide such
notice promptly after any such illegality ceasing to exist). Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

 



 46 

 

 

Section 3.03.              Inability to Determine Rates.

 

(a)            If the Administrative Agent or the Required Lenders determine
that for any reason (i) in connection with any request for a Eurodollar Rate
Loan or a conversion to or continuation thereof that (a) Dollar deposits are not
being offered to banks in the London interbank eurodollar market for the
applicable amount and Interest Period of such Eurodollar Rate Loan or
(b)(x) adequate and reasonable means do not exist for determining the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan or in connection with an existing or proposed Base Rate Loan and
(y) the circumstances described in Section 3.03(c)(i) do not apply (in each case
with respect to this clause (i), “Impacted Loans”), or (ii) the Eurodollar Rate
for any requested Interest Period with respect to a proposed Eurodollar Rate
Loan does not adequately and fairly reflect the cost to such Lenders of funding
such Loan, in each case of the foregoing clauses (i) and (ii), the
Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurodollar
Rate Loans shall be suspended (to the extent of the affected Eurodollar Rate
Loans or Interest Periods), and (y) in the event of a determination described in
the preceding sentence with respect to the Eurodollar Rate component of the Base
Rate, the utilization of the Eurodollar Rate component in determining the Base
Rate shall be suspended, in each case until the Administrative Agent (or in the
case of a determination by the Required Lenders, until the Administrative Agent
upon the instruction of the Required Lenders) revokes such notice. Upon receipt
of such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans or, failing that, will be
deemed to have converted such request into a request for a Revolving Borrowing
of Base Rate Loans in the amount specified therein.

 

(b)            Notwithstanding the foregoing, if the Administrative Agent has
made the determination described in clause (i) of Section 3.03(a), the
Administrative Agent, in consultation with the Borrower and Required Lenders,
may establish an alternative interest rate for the Impacted Loans, in which
case, such alternative rate of interest shall apply with respect to the Impacted
Loans until (i) the Administrative Agent revokes the notice delivered with
respect to the Impacted Loans under clause (i) of the first sentence of
Section 3.03(a), (ii) the Administrative Agent or the Required Lenders notify
the Administrative Agent and the Borrower that such alternative interest rate
does not adequately and fairly reflect the cost to such Lenders of funding the
Impacted Loans, or (iii) any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to such alternative rate of interest
or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
the Borrower written notice thereof.

 

(c)            Notwithstanding anything to the contrary in this Agreement or any
other Loan Documents, if the Administrative Agent determines (which
determination shall be conclusive absent manifest error), or the Borrower or
Required Lenders notify the Administrative Agent (with, in the case of the
Required Lenders, a copy to Borrower) that the Borrower or Required Lenders (as
applicable) have determined, that:

 



 47 

 

 

(i)                 adequate and reasonable means do not exist for ascertaining
LIBOR for any requested Interest Period, including, without limitation, because
the LIBOR Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

 

(ii)                the administrator of the LIBOR Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which LIBOR or the LIBOR Screen Rate
shall no longer be made available, or used for determining the interest rate of
loans, provided that, at the time of such statement, there is no successor
administrator that is reasonably satisfactory to the Administrative Agent that
will continue to provide LIBOR after such specific date (such specific date, the
“Scheduled Unavailability Date”); or

 

(iii)               syndicated loans currently being executed, or that include
language similar to that contained in this Section 3.03, are being executed or
amended (as applicable) to incorporate or adopt a new benchmark interest rate to
replace LIBOR,

 

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may, without the consent of any Lender or
any other Person, amend this Agreement solely for the purpose of replacing LIBOR
in accordance with this Section 3.03 with (x) one or more SOFR-Based Rates or
(y) another alternate benchmark rate giving due consideration to any selection
or recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body and/or any evolving or then existing
convention for similar U.S. dollar denominated syndicated credit facilities for
such alternative benchmarks and, in each case, including any mathematical or
other adjustments to such benchmark (which may be a positive or negative value
or zero) that has been selected by the Administrative Agent and the Borrower,
giving due consideration to any selection or recommendation of a spread
adjustment, or method for calculating or determining such spread adjustment by
the Relevant Governmental Body and/or any evolving or then existing convention
for similar U.S. dollar denominated syndicated credit facilities for such
benchmarks, which adjustment or method for calculating such adjustment shall be
published on an information service as selected by the Administrative Agent from
time to time in its reasonable discretion and may be periodically updated (the
“Adjustment;” and any such proposed rate, a “LIBOR Successor Rate”), and any
such amendment shall become effective at 5:00 p.m. on the fifth Business Day
after the Administrative Agent shall have posted such proposed amendment to all
Lenders and the Borrower unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders (A) in the case of an amendment to replace LIBOR with a
rate described in clause (x), object to the Adjustment; or (B) in the case of an
amendment to replace LIBOR with a rate described in clause (y), object to such
amendment; provided that for the avoidance of doubt, in the case of clauses
(A) and (B), the Required Lenders shall not be entitled to object to any
SOFR-Based Rate contained in any such amendment. Such LIBOR Successor Rate shall
be applied in a manner consistent with market practice; provided that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such LIBOR Successor Rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

 

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended, (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (y) the Eurodollar Rate
component shall no longer be utilized in determining the Base Rate.  Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Rate Loans (to the
extent of the affected Eurodollar Rate Loans or Interest Periods) or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans (subject to the foregoing clause (y)) in the amount
specified therein.

 



 48 

 

 

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

 

In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent, in consultation with the Borrower, will have the right to
make LIBOR Successor Rate Conforming Changes from time to time and,
notwithstanding anything to the contrary herein or in any other Loan Document,
any amendments implementing such LIBOR Successor Rate Conforming Changes will
become effective without any further action or consent of any other party to
this Agreement; provided that, with respect to any such amendment effected, the
Administrative Agent shall post each such amendment implementing such LIBOR
Successor Rate Conforming Changes to the Lenders and the Borrower reasonably
promptly after such amendment becomes effective.

 

Section 3.04.              Increased Costs; Reserves on Eurodollar Rate Loans.

 

(a)            Increased Costs Generally. If any Change in Law shall:

 

(i)         impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e));

 

(ii)        subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

 

(iii)      impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or
Eurodollar Rate Loans made by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan) (or, in the case of clause (ii), any
Loan), or to reduce the amount of any sum received or receivable by such Lender
hereunder (whether of principal, interest or any other amount) then, within 30
days after a receipt of a request of such Lender accompanied by the certificate
described in clause (c) below, the Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered; provided that no Lender shall make a
demand for payment hereunder unless such Lender is also making demand for
payment on similarly situated borrowers.

 

(b)            Capital Requirements. If any Lender determines that any Change in
Law affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Swing Line Loans held by, such Lender to a level below that
which such Lender or such Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy),
then from time to time the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered; provided that no Lender shall make a
demand for payment hereunder unless such Lender is also making demand for
payment on similarly situated borrowers.

 



 49 

 

 

(c)            Certificates for Reimbursement. Any request or demand for payment
under this Section 3.04 shall be accompanied by a certificate of the relevant
Lender (i) (A) setting forth in reasonable detail the computation of the amount
or amounts necessary to compensate such Lender or its holding company, as the
case may be, as specified in subsection (a) or (b) of this Section and
(B) certifying that such Lender is also generally making demand for payment on
similarly situated borrowers and (ii) delivered to the Borrower. Any such
certificate shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 30 days after
receipt thereof.

 

(d)            Delay in Requests. Failure or delay on the part of any Lender to
demand compensation pursuant to the foregoing provisions of this Section 3.04
shall not constitute a waiver of such Lender’s right to demand such
compensation, provided that the Borrower shall not be required to compensate a
Lender pursuant to the foregoing provisions of this Section for any increased
costs incurred or reductions suffered more than 120 days prior to the date that
such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s demand for compensation
therefor (except that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 120-day period referred to above shall be
extended to include the period of retroactive effect thereof).

 

(e)            Reserves on Eurodollar Rate Loans. The Borrower shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), which shall
be due and payable on each date on which interest is payable on such Loan,
provided the Borrower shall have received at least 15 days’ prior notice (with a
copy to the Administrative Agent) of such additional interest from such Lender.
If a Lender fails to give notice 15 days prior to the relevant Interest Payment
Date, such additional interest shall be due and payable 15 days from receipt of
such notice.

 

Section 3.05.              Compensation for Losses. Upon demand of any Lender
(with a copy to the Administrative Agent) from time to time, setting forth in
reasonable detail the amount payable to such Lender, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any actual
out-of-pocket loss, cost or expense incurred by it as a result of:

 

(a)            any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise but excluding any payment or prepayment as a result
of a Lender’s failure to make a payment pursuant to Section 2.11(b)(i));

 



 50 

 

 

(b)            any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or

 

(c)            any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 10.13 or Section 2.13(f);

 

including any loss, cost or expense (excluding loss of anticipated profits)
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained. The Borrower shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

 

Section 3.06.              Mitigation Obligations; Replacement of Lenders.

 

(a)            Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, or if any Lender gives a notice
pursuant to Section 3.02, then such Lender shall use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 3.01 or 3.04, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 3.02, as applicable, and (ii) in each case,
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be materially disadvantageous to such Lender. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

(b)            Replacement of Lenders. If any Lender requests compensation under
Section 3.04 or invokes Section 3.02, or if the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01 and, in each
case, such Lender has declined or is unable to designate a different lending
office in accordance with Section 3.06(a), the Borrower may replace such Lender
in accordance with Section 10.13.

 

Section 3.07.              Survival. All of the parties’ obligations under this
Article III shall survive termination of the Aggregate Commitments, repayment of
all other Obligations hereunder, and resignation of the Administrative Agent.

 



 51 

 

 

 

Article IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

Section 4.01.      Conditions to Amended Facility Effective Date. The occurrence
of the Amended Facility Effective Date is subject to satisfaction of the
following conditions precedent:

 

(a)            The Administrative Agent’s receipt of the following:

 

(i)             duly executed counterparts of this Agreement that, when taken
together, bear the signatures of the Borrower, each Lender, the Administrative
Agent and each Swingline Lender;

 

(ii)            a Revolving Loan Note executed by the Borrower in favor of each
Lender requesting a Revolving Loan Note at least three Business Days in advance
of the Amended Facility Effective Date;

 

(iii)           a Swing Line Note executed by the Borrower, if requested by the
Swing Line Lender at least three Business Days in advance of the Amended
Facility Effective Date;

 

(iv)           a closing certificate executed by a Responsible Officer of the
Borrower as of or about the Amended Facility Effective Date, certifying as to
(x) the charter and bylaws of the Borrower and (y) (a) the resolutions or other
corporate action of the Borrower authorizing the execution and performance of,
and (b) the incumbency and specimen signature of each officer of the Borrower
executing, this Agreement and the other Loan Documents to which the Borrower is
a party;

 

(v)            a certificate of good standing with respect to the Borrower from
the Secretary of State of the State of the Borrower’s organization (to the
extent relevant and available in the jurisdiction of organization of the
Borrower);

 

(vi)           a favorable opinion of Weil, Gotshal & Manges LLP, counsel to the
Borrower, addressed to the Administrative Agent and each Lender, as to matters
concerning the Borrower and the Loan Documents (including enforceability of the
Loan Documents under New York law);

 

(vii)         (x) to the extent reasonably requested by the Administrative Agent
(or by any Lender through the Administrative Agent) at least 10 Business Days in
advance of the Amended Facility Effective Date, documentation and other
information that are required by regulatory authorities under applicable
“know-your-customer” rules and regulations, including the Act, at least two
Business Days prior to the Amended Facility Effective Date and (y) to the extent
the Borrower qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation, a Beneficial Ownership Certification in relation to the
Borrower; and

 

(viii)         a closing certificate executed by a Responsible Officer of the
Borrower as of or about the Amended Facility Effective Date, certifying as to
Sections 4.01(c), (d) and (e).

 

(b)            The Borrower shall have paid (i) to the Arrangers for their own
account any fees due and required to be paid to the Arrangers pursuant to the
Fee Letters on or before the Amended Facility Effective Date, and (ii) subject
to the limitations set forth in Section 10.04 and to the extent invoiced at
least three Business Days prior to the Amended Facility Effective Date, the
reasonable out-of-pocket expenses of the Administrative Agent and Arrangers in
connection with this Agreement, including the reasonable and documented
out-of-pocket fees and expenses of one counsel (including any local counsel) for
the Administrative Agent and the Arrangers, taken as a whole.

 



 52 

 

 

(c)            Since December 31, 2019, there has not been a Material Adverse
Effect (as set forth in clause (a) of the definition thereof).

 

(d)            The representations and warranties of the Borrower contained in
Article V shall be true and correct in all material respects on and as of the
Amended Facility Effective Date.

 

(e)            No Default or Event of Default has occurred or would occur as a
result of the effectiveness hereof.

 

(f)            The Amended Facility Effective Date shall have occurred on or
before November 15, 2020.

 

For purposes of determining whether the conditions specified in this
Section 4.01 have been satisfied on the Amended Facility Effective Date, by
funding the Revolving Loans hereunder, the Administrative Agent and each Lender
shall be deemed to have consented to, approved or accepted, or to be satisfied
with, each document or other matter required hereunder to be consented to or
approved by or acceptable or satisfactory to the Administrative Agent or such
Lender, as the case may be.

 

Section 4.02.      Conditions to all Credit Extensions. The obligation of each
Lender to honor any Request for Credit Extension (other than a Revolving Loan
Notice requesting only a conversion of Revolving Loans to the other Type, or a
continuation of Eurodollar Rate Loans) is subject to the following conditions
precedent:

 

(a)            The representations and warranties of the Borrower contained in
Article V (excluding Sections 5.05(d) and 5.06) or any other Loan Document, or
which are contained in any document furnished at any time under or in connection
herewith or therewith, shall be true and correct in all material respects on and
as of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and except that for
purposes of this Section 4.02, the representations and warranties contained in
subsections (a), the first sentence of (b) and (c) of Section 5.05 shall be
deemed to refer to the most recent statements furnished pursuant to
clauses (a) through (f), respectively, of Section 6.01.

 

(b)            At the time of such Credit Extension, no Default shall exist and
be continuing, or would result from such proposed Credit Extension.

 

(c)            The Administrative Agent and, if applicable, the Swing Line
Lender shall have received a Request for Credit Extension in accordance with the
requirements hereof.

 

Each Request for Credit Extension (other than a Revolving Loan Notice requesting
only a conversion of Revolving Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in
Sections 4.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension.

 



 53 

 

 

Article V
REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

 

Section 5.01.      Existence, Qualification and Power; Compliance with Laws. The
Borrower and each of its Material Subsidiaries (a) is (i) duly organized or
formed, validly existing and (ii) in good standing, in each case, under the Laws
of the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to (i) own its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, and (c) is duly qualified and is licensed and in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license, except in each case (other than clauses (a)(i) and
clause (b)(ii), in each case, with respect to the Borrower), to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

Section 5.02.      Authorization; No Contravention. The execution, delivery and
performance by the Borrower of each Loan Document to which it is party, have
been duly authorized by all necessary corporate or other organizational action,
and do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, (i) any material
Contractual Obligation to which such Person is a party or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law, except
(other than with respect to clause (a)), to the extent such violation could not
reasonably be expected to have a Material Adverse Effect.

 

Section 5.03.      Governmental Authorization; Other Consents. No approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, the Borrower of this Agreement or any other Loan Document, other than
(a) such that have been obtained and are in full force and effect, (b) those the
failure of which could not reasonably be expected to have a Material Adverse
Effect and (c) with respect to execution, SEC filings.

 

Section 5.04.      Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by the Borrower that is a party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of the Borrower that is a party thereto, enforceable against
the Borrower in accordance with its terms, except as enforceability may be
limited by Debtor Relief Laws and general equitable principles.

 

Section 5.05.      Financial Statements; No Material Adverse Effect.

 

(a)            The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities
required to be shown by GAAP, direct or contingent, of the Borrower and its
Subsidiaries as of the date thereof, including liabilities for taxes, material
commitments, Indebtedness and Contingent Obligations. Schedule 5.05 sets forth
all material indebtedness and other material liabilities, direct or contingent,
of the Borrower and its consolidated Subsidiaries not reflected on the
December 31, 2019 audited financial statements referred to above, incurred after
the date of such financial statements but prior to the Amended Facility
Effective Date, including liabilities for material commitments, Indebtedness and
Contingent Obligations.

 



 54 

 

 

(b)            [Reserved].

 

(c)            The December 31, 2019 Annual Statement of each Insurance
Subsidiary and the June 30, 2020 Interim Statements of each Insurance Subsidiary
(i) were prepared in accordance with SAP consistently applied through the
periods covered thereby, except as otherwise expressly noted therein;
(ii) fairly present the financial condition of each Insurance Subsidiary as of
the date thereof and their results of operations for the period covered thereby,
subject, in the case of such Interim Statements for clauses (i) and (ii), to the
absence of footnotes and normal year-end adjustments; and (iii) show all
material indebtedness and other liabilities required to be shown by SAP, direct
or contingent, of each Insurance Subsidiary as of the date of such financial
statements, including liabilities for taxes, material commitments, Indebtedness
and Contingent Obligations.

 

(d)            Since the date of the Audited Financial Statements, there has
been no event or circumstance, either individually or in the aggregate, that has
had or could reasonably be expected to have a Material Adverse Effect.

 

(e)            Neither the Borrower nor any of its Subsidiaries has any
Off-Balance Sheet Liabilities except those permitted pursuant to
Section 7.04(o) or Section 7.04(p).

 

Section 5.06.         Litigation. Except (a) for liabilities of Insurance
Subsidiaries under Insurance Contracts, Reinsurance Agreement and Retrocession
Agreements and (b) as set forth in Schedule 5.06, there are no actions, suits or
proceedings pending or, to the knowledge of a Responsible Officer of the
Borrower, threatened in writing, at Law, in equity, in arbitration or before any
Governmental Authority, by or against the Borrower or any of its Subsidiaries or
against any of their respective properties or revenues that (i) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (ii) either individually or in the
aggregate could reasonably be expected to have a Material Adverse Effect.

 

Section 5.07.         No Default. Neither the Borrower nor any Subsidiary is in
default under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

 

Section 5.08.         Ownership of Property; Liens. Each of the Borrower and
each Subsidiary has good record and indefeasible title to, or valid leasehold
interests in, their respective real properties, except for such defects in title
as could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

Section 5.09.          Environmental Compliance. The Borrower and its
Subsidiaries have complied with all Environmental Laws, except for any
Environmental Laws the non-compliance therewith could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 

Section 5.10.          [Reserved].

 



 55 

 

 

Section 5.11.          Taxes. The Borrower and its Subsidiaries have filed all
U.S. federal, state and other Tax returns and reports required to be filed, and
have paid or made provision for payment of all U.S. federal, state and other
Taxes levied or imposed upon them or their properties, income or assets
otherwise due and payable, except (a) those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP or SAP, as applicable, or
(b) to the extent the failure to do so could not reasonably be expected to
result in a Material Adverse Effect. There is no proposed Tax assessment against
the Borrower or any Subsidiary that would be reasonably likely to have a
Material Adverse Effect.

 

Section 5.12.          ERISA Compliance. Except as specifically disclosed in
Schedule 5.12:

 

(a)            Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state laws, except
where noncompliance could not reasonably be expected to have a Material Adverse
Effect. Each Pension Plan that is intended to be a qualified plan under
Section 401(a) of the Code has received a favorable determination letter from
the Internal Revenue Service to the effect that the form of such Plan is
qualified under Section 401(a) of the Code and the trust related thereto has
been determined by the Internal Revenue Service to be exempt from federal income
tax under Section 501(a) of the Code, or an application for such a letter is
currently being processed by the Internal Revenue Service, except where failure
to do so could not reasonably be expected to have a Material Adverse Effect. To
the best knowledge of the Borrower, nothing has occurred that would prevent or
cause the loss of such tax-qualified status, except where loss of such status
could not reasonably be expected to have a Material Adverse Effect.

 

(b)            There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

 

(c)            (i) No ERISA Event has occurred or is reasonably expected to
occur; (ii) the Borrower and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding
Rules has been applied for or obtained; (iii) no Pension Plan has any Unfunded
Pension Liability; (iv) neither the Borrower nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability under Title IV of ERISA
with respect to any Pension Plan (other than premiums due and not delinquent
under Section 4007 of ERISA); (v) neither the Borrower nor any ERISA Affiliate
has incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (vi) neither the Borrower nor any ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or 4212(c) of
ERISA, except, in each case, that would not reasonably be expected to have a
Material Adverse Effect.

 

Section 5.13.      Intellectual Property, Licenses, Etc. The Borrower and each
of its Subsidiaries own or are licensed or otherwise have the right to use all
of the patents, trademarks, service marks, trade names, copyrights, licenses and
other rights that are used by the Borrower or such Subsidiary in connection with
the operation of their respective businesses, without conflict with the rights
of any other Person, except where the failure to have any such rights could not
reasonably be expected to have a Material Adverse Effect.

 



 56 

 

 

Section 5.14.          Subsidiaries. The Borrower has no Subsidiaries other than
those specifically disclosed on Schedule 5.14 and, after the Amended Facility
Effective Date, those permitted in accordance with Section 7.03, and there are
no restrictions on the Borrower or any of its Material Subsidiaries (excluding
any Strategic Investment Subsidiary and its Subsidiaries) which prohibit or
otherwise restrict (i) the ability of the Borrower or any of its Material
Subsidiaries to grant any Liens on any of their respective assets, other than
(A) with respect to assets subject to Capital Leases or purchase money security
interests and those which are licensed or sublicensed to Borrower or any of its
Material Subsidiaries and (B) restrictions under contracts to which Subsidiaries
are party which became Subsidiaries pursuant to an Acquisition, which contracts
and restrictions were in effect prior to such Acquisition or (ii) the transfer
of cash or other assets from any Material Subsidiary to the Borrower, other
than, in the case of each of the foregoing clauses (i) and (ii), prohibitions or
restrictions existing under or by reason of any Loan Document, the Public
Debentures (but only to the extent such Public Debentures require that the
holders thereof be granted a pari-passu Lien if a Lien is granted to another
Person), Legal Requirements, customary non-assignment provisions in contracts
entered into in the ordinary course of business, Department policies and
practices that restrict the ability of Insurance Subsidiaries to grant Liens on,
pledge or transfer assets and restrictions that may arise as a result of any
covenants or other restrictions in agreements permitted hereunder.

 

Section 5.15.          Margin Regulations; Investment Company Act.

 

(a)            Neither the Borrower nor any of its Subsidiaries is engaged or
will engage, principally or as one of its important activities, in the business
of extending credit for the purpose of “purchasing” or “carrying” “margin stock”
within the respective meanings of each of the quoted terms under Regulation U of
the Board of Governors of the Federal Reserve System as now and from time to
time hereafter in effect. No part of the proceeds of any Credit Extensions
hereunder will be used for “purchasing” or “carrying” “margin stock” as so
defined or for any purpose which violates, or which would be inconsistent with,
the provisions of Regulations U or X of such Board of Governors.

 

(b)            Neither the Borrower nor any of its Subsidiaries is or is
required to be registered as an “investment company” under the Investment
Company Act of 1940.

 

Section 5.16.          Disclosure. No written report, financial statement,
certificate or other factual information (other than financial projections,
other forward-looking information and information of a general economic or
industry-specific nature) furnished by or on behalf of the Borrower to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
(as modified or supplemented by other information so furnished), when taken as a
whole, contains any material misstatement of fact or omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading on the date when made.

 

Section 5.17.          Compliance with Laws. The Borrower and each of its
Subsidiaries is in compliance in all material respects with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

Section 5.18.          Solvent. The Borrower and its Subsidiaries are on a
consolidated basis, Solvent.

 

Section 5.19.          Licenses. No License, the loss of which could reasonably
be expected to have a Material Adverse Effect, is the subject of a proceeding
for suspension or revocation which is reasonably likely to result in a
suspension or revocation. To the knowledge of the Responsible Officers of the
Borrower, there is no sustainable basis for such suspension or revocation of any
License, the loss of which could reasonably be expected to have a Material
Adverse Effect.

 



 57 

 

 

Section 5.20.      Employee Matters. There are no strikes, work stoppages,
election or decertification petitions or proceedings, unfair labor charges,
equal employment opportunity proceedings, wage payment or material unemployment
compensation proceedings, material workers’ compensation proceedings or other
material labor/employee related controversies pending or, to the knowledge of
the Responsible Officers of the Borrower, threatened between the Borrower or any
of its Subsidiaries and any of their respective employees, other than employee
grievances and other proceedings which could not in the aggregate reasonably be
expected to have a Material Adverse Effect.

 

Section 5.21.      Insurance Subsidiaries. All of the Annual Statements and
Interim Statements, together with any other financial or similar statements of
the Material Insurance Subsidiaries provided to the Administrative Agent, are
prepared in accordance with SAP and present fairly in accordance with SAP the
financial position of such Material Insurance Subsidiary for the period then
ended.

 

Section 5.22.      Taxpayer Identification Number. The Borrower’s true and
correct U.S. taxpayer identification number is set forth on Schedule 10.02.

 

Section 5.23.      Economic Sanctions, Anti-Money Laundering and
Anti-Corruption.

 

(a)            None of the Borrower or any of its Subsidiaries nor, to the
knowledge of the Borrower, any director, officer, employee or controlled
Affiliate of the Borrower or any of its Subsidiaries is a Person that is, or is
owned or controlled by Persons that are: (i) the subject of any sanctions
administered or enforced by the U.S. Department of the Treasury’s Office of
Foreign Assets Control (“OFAC”) or the U.S. State Department, the United Nations
Security Council, the European Union or Her Majesty’s Treasury (collectively,
“Sanctions”), or (ii) located, organized or resident in a country or territory
that is, or whose government is, the subject of Sanctions (including, as of the
date of this Agreement, Crimea, Cuba, Iran, North Korea and Syria). The
Borrower, its Subsidiaries and, to the knowledge of the Borrower, their
respective directors, officers, employees and agents are and have been in
compliance in all material respects with all applicable Sanctions. The Borrower
will not, directly or, to the Borrower’s knowledge, indirectly, use the proceeds
of the Loans, or lend, contribute or otherwise make available such proceeds to
any subsidiary, joint venture partner or other Person to fund any activities or
business of or with any Person, or in any country or territory, that, at the
time of such funding, is, or whose government is, the subject of Sanctions.

 

(b)            None of the Borrower or any of its Subsidiaries nor, to the
knowledge of the Borrower, any director, officer, employee or agent of the
Borrower or any of its Subsidiaries has taken any action, directly or
indirectly, that would result in a material violation by such persons of the
Foreign Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (the “FCPA”) or any other applicable anti-corruption law. No part of
the proceeds of the Loans will be used, directly or to the Borrower’s knowledge,
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity in violation of the FCPA or any other
anti-corruption law. The Borrower and its Subsidiaries are in compliance, in all
material respects, with the Act and all other applicable anti-money laundering
and counter-terrorist financing laws and regulations.

 

(c)            The Borrower and its Subsidiaries have instituted and maintain
policies and procedures designed to ensure compliance with all applicable
Sanctions, anti-corruption laws and anti-money laundering laws and regulations.

 



 58 

 

 

Article VI
AFFIRMATIVE COVENANTS

 

Until the date no Lender shall have any Commitment hereunder or any Loan or
other Obligation hereunder (other than any indemnity or similar contingent
obligation not then accrued for which no claim has been made by the
Administrative Agent or any Lender) that remains unpaid or unsatisfied (such
date, the “Termination Date”), the Borrower agrees with the Administrative Agent
and the Lenders that:

 

Section 6.01.      Financial Statements. The Borrower shall deliver to the
Administrative Agent:

 

(a)            as soon as available, but not later than 105 days after the end
of each fiscal year, a copy of the audited consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such year and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, and accompanied by a report and opinion of a
registered public accounting firm of nationally recognized standing reasonably
acceptable to the Required Lenders, which report and opinion shall be prepared
in accordance with generally accepted auditing standards and applicable
securities laws and shall not be subject to any “going concern” or like
qualification or exception or, except as to entities or businesses subject to
Permitted Acquisitions only, any qualification or exception as to the scope of
such audit;

 

(b)            as soon as available, but not later than 60 days after the end of
each of the first three fiscal quarters of each fiscal year, a copy of the
unaudited consolidated balance sheet of the Borrower and its Subsidiaries as of
the end of such quarter and the related consolidated statements of income,
shareholders’ equity and cash flows for the period commencing on the first day
and ending on the last day of such quarter, and certified by a Responsible
Officer as fairly presenting, in accordance with GAAP (except for the absence of
footnotes and subject to ordinary, good faith year-end audit adjustments), the
financial position and the results of operations of the Borrower and the
Subsidiaries as of the date thereof;

 

(c)            as soon as available, but not later than 105 days after the end
of each fiscal year (or such later date with respect to any Material Insurance
Subsidiary that is a Foreign Subsidiary as the Administrative Agent may
reasonably agree), a copy of the Annual Statement of each Material Insurance
Subsidiary for such fiscal year prepared in accordance with SAP or any otherwise
applicable accounting practice and accompanied by the certification of a
Responsible Officer of such Material Insurance Subsidiary that such Annual
Statement presents fairly in accordance with SAP or any otherwise applicable
accounting practice the financial position of such Material Insurance Subsidiary
for the period then ended;

 

(d)            as soon as possible, but no later than 60 days after the end of
each of the first three fiscal quarters of each fiscal year (or such later date
with respect to any Material Insurance Subsidiary that is a Foreign Subsidiary
as the Administrative Agent may reasonably agree), a copy of the quarterly
Interim Statement of each Material Insurance Subsidiary for each such fiscal
quarter, all prepared in accordance with SAP or any otherwise applicable
accounting practice and accompanied by the certification of a Responsible
Officer of such Insurance Subsidiary that all such quarterly statements present
fairly in accordance with SAP or any otherwise applicable accounting practice
the financial position of such Insurance Subsidiary for the period then ended;
and

 

(e)            within 105 days after the close of each fiscal year (or such
later date with respect to any Material Insurance Subsidiary that is a Foreign
Subsidiary as the Administrative Agent may reasonably agree), a copy of each
Material Insurance Subsidiary’s “Statement of Actuarial Opinion” which is
provided to the applicable Department (or equivalent information should such
Department no longer require such a statement) as to the adequacy of loss
reserves of such Material Insurance Subsidiary, which opinion shall be in the
format prescribed by the Insurance Code.

 



 59 

 

 

Section 6.02.      Certificates; Other Information. The Borrower shall deliver
to the Administrative Agent in form and detail reasonably satisfactory to the
Administrative Agent:

 

(a)            concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and (b), a Compliance Certificate executed by a
Responsible Officer;

 

(b)            promptly, copies of all financial statements and material reports
that the Borrower or any of its Material Subsidiaries sends or may make to, or
file with, any applicable Department;

 

(c)            the following certificates and other information:

 

(i)            promptly upon request by the Administrative Agent on behalf of
any Lender, (A) a copy of any final financial examination reports or market
conduct examination reports issued by a Governmental Authority with respect to
any Material Subsidiary of the Borrower (and the Borrower, should it at any time
engage or become involved in the business of insurance), relating to the
insurance business of each Material Subsidiary or, if applicable, the Borrower
(when, and if, prepared) and (B) a copy of any interim report; provided that
such Subsidiary or, if applicable, the Borrower shall not have to deliver any
interim report requested by a Lender hereunder if a final report is issued and
delivered to the Administrative Agent within 90 days of such interim report;

 

(ii)            promptly after the receipt by a Responsible Officer of the
Borrower of such notice, notice of the actual suspension, termination or
revocation of any material license of the Borrower or any of its Material
Subsidiaries by any Governmental Authority or notice from any Governmental
Authority notifying the Borrower or any of its Material Subsidiaries of a
hearing relating to such a suspension, termination or revocation, including any
request by a Governmental Authority which commits the Borrower or any of its
Material Subsidiaries to take, or refrain from taking, any action or which
otherwise could reasonably be expected to have a Material Adverse Effect; and

 

(iii)            promptly after the receipt by a Responsible Officer of the
Borrower of such notice, notice of any material pending or threatened
investigation or regulatory proceeding (other than routine periodic
investigations or reviews) by any Governmental Authority concerning the business
practices or operations of the Borrower or any of its Material Subsidiaries
which is reasonably likely to have a Material Adverse Effect.

 

(d)            promptly upon (i) the acquisition by the Borrower or any of its
Subsidiaries of any Person which engages in any material respect in an insurance
business or (ii) any Subsidiary of the Borrower or any of its Subsidiaries
becoming engaged in any material respect in an insurance business, a certificate
of a Responsible Officer stating that such Person or Subsidiary shall be deemed
to be an “Insurance Subsidiary” for all purposes of each Loan Document;

 

(e)            [reserved];

 

(f)            [reserved];

 



 60 

 

 

(g)            promptly after the same are available, copies of each (i) annual
report, proxy or financial statement and copies of all annual, regular, periodic
and special reports (including Forms 10K, 10Q and 8K) and registration
statements which the Borrower files or is required to file with the SEC under
Section 13 or 15(d) of the Securities Exchange Act of 1934, and not otherwise
required to be delivered to the Administrative Agent pursuant hereto and
(ii) without duplication, copies of any certifications or affidavits required by
the SEC in connection with the filing of Forms 10K, 10Q and 8K;

 

(h)            promptly after receipt thereof by the Borrower or any Subsidiary
thereof, copies of each notice or other correspondence received from the SEC (or
comparable agency in any applicable non-U.S. jurisdiction) concerning any
investigation or possible investigation or other inquiry by such agency
regarding financial or other operational results of the Borrower or any Material
Subsidiary thereof which could reasonably result in a Material Adverse Effect;
and

 

(i)            promptly, such additional information regarding the business,
financial or corporate affairs of the Borrower or any Material Subsidiary,
including information and documentation requested for purposes of compliance
with the Beneficial Ownership Regulation, as the Administrative Agent may from
time to time reasonably request; provided, however, that the Borrower shall not
be required to disclose or provide any information (a) that constitutes
non-financial trade secrets or non-financial proprietary information of the
Borrower or any of its Subsidiaries or any of their respective customers and/or
suppliers, (b) in respect of which disclosure to the Administrative Agent or any
Lender (or any of their respective representatives) is prohibited by applicable
Law, (c) that is subject to attorney-client or similar privilege or constitutes
attorney work product or (d) in respect of which the Borrower owes
confidentiality obligations to any third party (provided such confidentiality
obligations were not entered into in contemplation of the requirements of this
Section 6.02(i)); provided, further, that in the event that the Borrower does
not provide information that otherwise would be required to be provided
hereunder in reliance on the exclusions in this paragraph relating to violation
of any obligation of confidentiality, the Borrower shall use commercially
reasonable efforts to provide notice thereof to the Administrative Agent
promptly upon obtaining knowledge that such information is being withheld (but
solely if providing such notice would not violate such obligation of
confidentiality).

 

Documents required to be delivered pursuant to Section 6.01(a) through (d) or
Section 6.02(g) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on SyndTrak
Online or an intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) the Borrower
shall deliver paper copies of such documents to the Administrative Agent for any
Lender that requests the Borrower to deliver such paper copies until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender and (ii) the Borrower shall notify (which may be by facsimile or
electronic mail) the Administrative Agent and each Lender of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. The Administrative
Agent shall have no obligation to request the delivery or to maintain copies of
the documents referred to above, and in any event shall have no responsibility
to monitor compliance by the Borrower with any such request for delivery, and
each Lender shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents.

 



 61 

 

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on SyndTrak Online or another
similar electronic system (the “Platform”), it being understood that the
Administrative Agent and the Arrangers are utilizing SyndTrak Online with the
express understanding that neither the Administrative Agent nor the Arrangers
shall be liable for any release of confidential information to unauthorized
parties as a result of the operation or administration of SyndTrak Online, and
(b) certain of the Lenders (each a “Public Lender”) may have personnel that do
not wish to receive material non-public information with respect to the Borrower
or its Affiliates or their respective securities of any of the foregoing and who
may be engaged in investment and other market-related activities with respect to
such Person’s securities). The Borrower hereby agrees that (w) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arrangers and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and
(z) the Administrative Agent and the Arrangers shall treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information” and shall not
post such Borrower Materials on the Platform for Public Investors.

 

Section 6.03.      Notices. The Borrower shall promptly notify the
Administrative Agent after a Responsible Officer of the Borrower obtains
knowledge of:

 

(a)            (i) the occurrence of any event that constitutes a Default or
Event of Default, or (ii) any litigation or governmental proceeding pending
against the Borrower or any of its Subsidiaries which could reasonably be
expected to have a Material Adverse Effect;

 

(b)            the occurrence of any of the following events affecting the
Borrower or any ERISA Affiliate to the extent that such event or events could
reasonably result in a Material Adverse Effect, and deliver to the
Administrative Agent a copy of any notice with respect to such event that is
filed with a Governmental Authority and any notice delivered by a Governmental
Authority to the Borrower or any ERISA Affiliate with respect to such event:

 

(i)            an ERISA Event;

 

(ii)           a material increase in the contributions to, or the Unfunded
Pension Liability of, any Pension Plan since the last annual valuation date;

 

(iii)           the adoption of, or the commencement of contributions to, any
Plan subject to Section 412 of the Code by the Borrower or any ERISA Affiliate;
or

 

(iv)           the adoption of any amendment to a Plan subject to Section 412 of
the Code, if such amendment results in a material increase in contributions or
Unfunded Pension Liability;

 

(c)            of any change in accounting policies or financial reporting
practices by the Borrower or any of its consolidated Material Subsidiaries that
affect the calculation of the financial covenants set forth in Section 7.09;

 



 62 

 

 

(d)            of the receipt of any notice from any Governmental Authority of
the institution of any disciplinary proceedings against or in respect of any
Insurance Subsidiary, or the issuance of any order, the taking of any action or
any request for an extraordinary audit for cause by any Governmental Authority
which could reasonably be expected to have a Material Adverse Effect; or

 

(e)            of any judicial or administrative order limiting or controlling
the insurance business of any Insurance Subsidiary (and not the insurance
industry generally) which has been issued or adopted and which has had, or which
could reasonably be expected to have, a Material Adverse Effect.

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

 

Section 6.04.      Preservation of Existence, Etc. The Borrower shall, and shall
cause each of its Material Subsidiaries to, (a) preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.02; (b) take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; (c) take all reasonable action to
preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect; and (d) in the case of the Borrower, engage in
no business (other than as conducted on the Amended Facility Effective Date)
except to hold Equity Interests of its Subsidiaries.

 

Section 6.05.      Maintenance of Properties. The Borrower shall, and shall
cause each of its Subsidiaries to, (a) maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted and except in
connection with transactions permitted by Section 7.02 except where the failure
to do so could not reasonably be expected to have a Material Adverse Effect; and
(b) make all necessary repairs thereto and renewals and replacements thereof, in
each case except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.

 

Section 6.06.      Maintenance of Insurance. The Borrower shall, and shall cause
each of its Material Subsidiaries to, maintain with financially sound and
reputable insurance companies which are not Affiliates of the Borrower insurance
with respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons.

 

Section 6.07.      Compliance with Laws. The Borrower shall, and shall cause
each of its Subsidiaries to, comply in all material respects with the
requirements of all Laws, orders, writs, injunctions and decrees applicable to
it or to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect.

 

Section 6.08.      Books and Records. The Borrower shall, and shall cause each
of its Subsidiaries to, maintain proper books of record and account, in which
full, true and correct entries sufficient to prepare financial statements in
conformity with GAAP or SAP, as applicable, consistently applied, shall be made
of all financial transactions and matters involving the assets and business of
the Borrower or such Subsidiary, as the case may be.

 



 63 

 

 

Section 6.09.      Inspection Rights. The Borrower shall, and shall cause each
of its Material Subsidiaries to, permit representatives and independent
contractors of the Administrative Agent to visit and inspect any of their
respective properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public accountants, all at such reasonable times during normal business hours
and as often as may be reasonably desired (provided that, so long as no Event of
Default exists, the Borrower shall only be liable for the expenses (in
accordance with Section 10.04(a)) of the Administrative Agent, and only in
connection with one such inspection by the Administrative Agent during each
calendar year), upon reasonable advance notice to the Borrower; provided,
however, that when an Event of Default exists the Administrative Agent (or any
of its representatives or independent contractors) may do any of the foregoing
at the expense (in accordance with Section 10.04(a)) of the Borrower at any time
during normal business hours and without advance notice.

 

Section 6.10.      Use of Proceeds. The Borrower shall use the proceeds of the
Credit Extensions to refinance all indebtedness under the Existing Credit
Agreement and for general corporate purposes, including Permitted Acquisitions
and Capital Expenditures.

 

Section 6.11.      Payment of Taxes. The Borrower shall, and shall cause each of
its Subsidiaries to, pay and discharge all Taxes upon it or upon its income or
profits, or upon any properties belonging to it, prior to the date on which
penalties attach thereto, and all lawful claims that, if unpaid, could
reasonably be expected to become a Lien upon any of its properties; provided
that neither the Borrower nor any of its Subsidiaries shall be required
hereunder to pay any such Tax that (a) is being contested in good faith and by
proper proceedings if it has maintained adequate reserves (in the good faith
judgment of the management of the Borrower) with respect thereto in accordance
with GAAP or SAP, as appropriate or (b) if not paid, would not reasonably be
expected to result in a Material Adverse Effect.

 

Section 6.12.      Designation of Strategic Investment Subsidiaries. If the
Borrower elects the option to designate a Strategic Investment Subsidiary as a
Subsidiary which is not a Strategic Investment Subsidiary and therefore subject
such Person to all covenants and provisions applicable to a Subsidiary, the
Borrower shall give five days prior written notice to the Administrative Agent
(or such lesser notice as agreed to by the Administrative Agent) of such
election.

 

Article VII
NEGATIVE COVENANTS

 

Until the Termination Date:

 

Section 7.01.      Liens. The Borrower shall not, and shall not permit its
Subsidiaries to, directly or indirectly, create, incur, assume or suffer to
exist any Lien upon any of its property, assets or revenues, whether now owned
or hereafter acquired, other than the following (“Permitted Liens”):

 

(a)            any Lien created under any Loan Document;

 

(b)            Liens for taxes, fees, assessments or other governmental charges
which are not delinquent or remain payable without penalty, or to the extent
that non-payment thereof is permitted by Section 6.11;

 



 64 

 

 

(c)            carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other similar Liens arising in the ordinary course of business
which are not delinquent or remain payable without penalty or which are being
contested in good faith by appropriate actions;

 

(d)            Liens (other than any Lien imposed by ERISA) incurred or deposits
made in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security, or to
secure the performance of tenders, statutory obligations, surety and appeal
bonds, bids, leases, government contracts, performance and return-of-money
bonds, reinsurance agreements and other similar obligations incurred in the
ordinary course of business (exclusive of obligations in respect of the payment
for borrowed money);

 

(e)            Liens identified on Schedule 7.01;

 

(f)            Liens consisting of pledges or deposits of cash or securities
made by any Insurance Subsidiary as a condition to obtaining or maintaining any
licenses issued to it by, or to satisfy the requirements of, any Department;

 

(g)            Liens consisting of judgment or judicial attachment Liens (other
than arising as a result of claims under or related to Insurance Contracts,
Retrocession Agreements or Reinsurance Agreements); provided that the
enforcement of such Liens is effectively stayed or fully covered by insurance
and all such Liens in the aggregate at the time of any creation thereof do not
exceed 5% of Net Worth as of the end of the fiscal quarter immediately preceding
such creation;

 

(h)            easements, rights-of-way, restrictions and other similar
encumbrances incurred in the ordinary course of business which, in the
aggregate, are not substantial in amount, and which do not in any case
materially detract from the value of the property subject thereto or interfere
with the ordinary conduct of the business of the Borrower;

 

(i)             Liens securing obligations in respect of purchase money
Indebtedness and Capital Leases permitted pursuant to Section 7.04(d) on assets
(and proceeds thereof) subject to such leases; provided that (A) any such Lien
on purchase money Indebtedness or in respect of Capital Leases covers only the
asset (and proceeds thereof) subject to the Capital Lease or being acquired with
the proceeds of such purchase money Indebtedness (it being understood that other
financings by the same lender or any of its affiliates under Indebtedness also
permitted under Section 7.04(d) may be cross collateralized) and (B) such
purchase money Indebtedness and Capital Leases are otherwise permitted
hereunder;

 

(j)             Liens securing obligations permitted under
Sections 7.04(f) and/or (g), to the extent such Liens are identified and
permitted under such Section;

 

(k)            Liens arising as a result of claims under or related to Insurance
Contracts, Reinsurance Agreements or Retrocession Agreements in the ordinary
course of business, or securing Indebtedness of Insurance Subsidiaries incurred
or assumed in connection with the settlement of claim losses in the ordinary
course of business of such Insurance Subsidiaries;

 

(l)             Liens securing obligations permitted under Section 7.04(h);

 

(m)           Liens on assets of a Subsidiary securing obligations owed to the
Borrower or a Subsidiary and permitted under Section 7.04(m);

 



 65 

 

 

(n)            Liens on assets of Designated Subsidiaries securing obligations
permitted under Section 7.04(n);

 

(o)            so long as no Event of Default has occurred and is continuing at
the time such Lien is granted, other Liens on assets of the Borrower and its
Subsidiaries securing obligations of the Borrower and its Subsidiaries
(excluding Liens on assets of Strategic Investment Subsidiaries and their
respective Subsidiaries permitted under Section 7.01(u)) in an aggregate amount
not exceeding at the time of any creation thereof 10% of Net Worth as of the end
of the fiscal quarter immediately preceding such creation;

 

(p)            leases, licenses, subleases or sublicenses granted to other
Persons in the ordinary course of business which do not interfere in any
material respect with the business of the Borrower and its Subsidiaries;

 

(q)            Liens incurred in connection with a Permitted Accounts
Securitization and which Liens attach solely to the Transferred Assets in
connection with the incurrence of Indebtedness arising in connection with such
Permitted Accounts Securitization;

 

(r)             [reserved];

 

(s)            any extension, refinancing (but not increase), renewal or
replacement of the foregoing; provided that the Liens permitted hereby shall not
be spread to cover any additional Indebtedness or property (other than a
substitution of like property);

 

(t)             Liens (i) of a collection bank arising under Section 4-210 of
the Uniform Commercial Code on items in the course of collection, (ii) on
commodity trading accounts or other brokerage accounts incurred in the ordinary
course of business and (iii) in favor of a banking institution arising as a
matter of law or contract encumbering deposits (including the right of set-off)
and which are within the general parameters customary in the banking industry;
and

 

(u)            Liens on assets of Strategic Investment Subsidiaries and their
respective Subsidiaries securing obligations permitted under Section 7.04(o).

 

Any Lien permitted above may extend to the proceeds of the assets subject
thereto.

 

Section 7.02.          Consolidations and Mergers; Sales of Assets. The Borrower
shall not, and shall not permit any of its Subsidiaries to, merge, consolidate
with or into, or convey, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of related transactions) all or any part of its
assets (including receivables, but excluding Equity Interests, and in all cases
whether now owned or hereafter acquired) to or in favor of any Person, except:

 

(a)            (i) any Subsidiary may merge with the Borrower; provided that the
Borrower shall be the continuing or surviving Person, or with any one or more
Subsidiaries; provided that if any transaction shall be between a Subsidiary and
a Subsidiary that is a Wholly-Owned Subsidiary, either (x) the Subsidiary that
is a Wholly-Owned Subsidiary shall be the continuing or surviving Person or
(y) a Subsidiary that is not a Wholly-Owned Subsidiary may be the continuing or
surviving Person; provided, the relevant transaction will be treated as an
Investment and comply with Section 7.03 (other than Section 7.03(a)(iii)(B)) and
(ii) the Borrower or any Subsidiary may merge with any other Person; provided
that such merger is consummated as part of a Permitted Acquisition and, in the
case of any merger involving the Borrower, the Borrower shall be the continuing
or surviving Person;

 



 66 

 

 

(b)            any Subsidiary may sell all or any part of its assets (upon
voluntary liquidation or otherwise) to (i) the Borrower, (ii) another Subsidiary
that is a Wholly-Owned Subsidiary or (iii) another Person; provided, in the case
of this clause (iii), the relevant transaction will be treated as an Investment
and comply with Section 7.03 (other than Section 7.03(a)(iii)(B));

 

(c)            the Borrower or any Subsidiary may sell, lease, convey or
otherwise dispose of assets (i) if such sale, lease, conveyance or other
disposition is (A) of portfolio Investments in the ordinary course of its
business at fair market value, (B) of obsolete, worn-out or surplus property and
property no longer used or useful in the conduct of the business of the Borrower
and its Subsidiaries, (C) a sale of property to the extent such property is
exchanged for credit against the purchase price of replacement property or the
Net Disposition Proceeds thereof are applied to the purchase of such replacement
property within 360 days of such sale; (D) ordinary course dispositions of
inventory, (E) ordinary course dispositions of real estate and related
properties in connection with relocation activities for employees of the
Borrower and its Subsidiaries; (F) dispositions of tangible property as part of
a like kind exchange under Section 1031 of the Code in the ordinary course of
business; (G) dispositions of real estate and related properties as part of the
resolution or settlement of claims under an Insurance Contract in the ordinary
course of business; (H) a voluntary termination of a Swap Contract; (I) leases,
subleases, licenses or sublicenses of property in the ordinary course of
business and which do not materially interfere with the business of the Borrower
and its Subsidiaries; (J) dispositions in the ordinary course of business of
accounts receivable in connection with the collection thereof, (K) a Permitted
Accounts Securitization or (L) results in (I) an Investment permitted pursuant
to Section 7.03 (other than Section 7.03(a)(iii)(B)), (II) a Permitted Lien or
(III) a Restricted Payment permitted by Section 7.06, or (ii) not otherwise
permitted to be sold, leased, conveyed or disposed of in clause (i) immediately
preceding; provided (A) such sale, lease, conveyance or other disposition, in
one transaction or a series of transactions, directly or indirectly, does not
constitute all or substantially all of the assets of the Borrower and (B) after
giving effect to such sale, lease, conveyance or other disposition, the Borrower
shall be in compliance with the financial covenants set forth in Sections
7.09(a) and 7.09(b), in each case on a pro forma basis; and

 

(d)            as set forth on Schedule 7.02.

 

Section 7.03.          Investments. The Borrower shall not, and shall not permit
any of its Subsidiaries to, make any Investments, except for:

 

(a)            (i) Investments constituting Permitted Acquisitions,
(ii) Investments by and among the Borrower or any of its Subsidiaries and
(iii) Investments consisting of, or resulting from, (A) Permitted Liens,
(B) consolidations, mergers or other combinations and sales, conveyances,
transfers, leases or other dispositions of assets, in each case, permitted by
Section 7.02 (other than Section 7.02(a)(i)(y), (b)(iii) or (c)(i)(L)(I)),
(C) Indebtedness permitted by Section 7.04 and (D) Restricted Payments permitted
by Section 7.06; and

 

(b)            so long as (i) no Event of Default has occurred and is continuing
on the date of such Investment or would result therefrom and (ii) such
Investment complies with all Legal Requirements, other Investments (excluding
Acquisitions).

 

Section 7.04.      Limitation on Indebtedness. The Borrower shall not, and shall
not permit any of its Subsidiaries to, create, incur, assume, suffer to exist,
or otherwise become or remain directly or indirectly liable with respect to, any
Indebtedness, except:

 

(a)            Indebtedness incurred pursuant to this Agreement;

 



 67 

 

 

(b)            so long as no Event of Default has occurred and is continuing at
the time of the incurrence thereof or after giving effect thereto, Indebtedness
consisting of Contingent Obligations in respect of obligations of other Persons;

 

(c)            Indebtedness identified on Schedule 7.04;

 

(d)            so long as no Event of Default has occurred and is continuing at
the time of the incurrence thereof or after giving effect thereto, Indebtedness
incurred in the ordinary course of business in connection with Capital Leases
and purchase money Indebtedness.

 

(e)            obligations under Swap Contracts entered into for hedging
purposes;

 

(f)             Indebtedness of the Borrower and its Subsidiaries having a
maturity of 92 days or less representing borrowings from a bank or banks with
which the Borrower or such Subsidiary has a depository relationship, which
borrowings shall be fully secured by Cash Equivalents purchased by the Borrower
or such Subsidiary with the proceeds of such borrowings;

 

(g)            obligations incurred in the ordinary course of business in
connection with relocation service transactions and secured by properties which
are the subject to such transactions;

 

(h)            (i) Indebtedness incurred by the Borrower or a Subsidiary to fund
a Permitted Acquisition and (ii) Indebtedness of a Person that becomes a
Subsidiary after the Amended Facility Effective Date pursuant to a Permitted
Acquisition, which Indebtedness existed prior to such Acquisition and was not
created in contemplation thereof;

 

(i)            Indebtedness under the Public Debentures;

 

(j)            so long as no Event of Default has occurred and is continuing at
the time of incurrence thereof or after giving effect thereto, unsecured
Indebtedness of the Borrower;

 

(k)            so long as no Event of Default has occurred and is continuing at
the time of incurrence thereof, other secured or unsecured Indebtedness of the
Borrower and its Subsidiaries, provided the aggregate principal amount of such
Indebtedness (excluding Indebtedness of Strategic Investment Subsidiaries and
their respective Subsidiaries permitted under Section 7.04(o)) shall not exceed
at the time of the incurrence of any thereof 10% of Net Worth as of the end of
the fiscal quarter immediately preceding any such incurrence;

 

(l)             obligations consisting of guarantees of any Subsidiary of
Indebtedness of insurance agents of an Insurance Subsidiary in an aggregate
amount not to exceed at the time of the incurrence of any thereof 3% of Net
Worth as of the end of the fiscal quarter immediately preceding such incurrence;

 

(m)            Indebtedness of the Borrower owing to any Subsidiary and of any
Subsidiary owing to the Borrower or any other Subsidiary, provided that, in the
case of Indebtedness of the Borrower owing to any Subsidiary, the payment of
such Indebtedness is subordinate to the payment of the Obligations in a manner
satisfactory to the Administrative Agent;

 

(n)            Non-Recourse Debt of the Designated Subsidiaries;

 

(o)            Indebtedness of the Strategic Investment Subsidiaries and their
respective Subsidiaries, which Indebtedness may be secured by assets of the
Strategic Investment Subsidiaries or any of their respective Subsidiaries,
provided in no event shall the owner of such Indebtedness have any recourse,
directly or indirectly, to the Borrower or any of its Subsidiaries (other than
the Strategic Investment Subsidiaries and their respective Subsidiaries) or any
of their respective assets;

 



 68 

 

 

(p)            so long as no Event of Default has occurred and is continuing at
the time of incurrence thereof, Synthetic Lease Obligations, provided the
aggregate Attributable Indebtedness in respect thereof shall not exceed at the
time of the incurrence of any thereof 3% of Net Worth as of the end of the
fiscal quarter immediately preceding such incurrence;

 

(q)            so long as no Event of Default has occurred and is continuing at
the time of incurrence thereof, Indebtedness arising in connection with a
Permitted Accounts Securitization;

 

(r)             [reserved];

 

(s)            [reserved]; and

 

(t)             any extensions, renewals or refinancings (but not increases) of
the foregoing.

 

Section 7.05.          Transactions with Affiliates. The Borrower shall not, and
shall not permit any of its Subsidiaries to, enter into any transaction with any
Affiliate of the Borrower, except upon terms no less favorable to the Borrower
or such Subsidiary than would be obtained in a comparable arm’s-length
transaction with a Person not an Affiliate of the Borrower or such Subsidiary;
provided that the foregoing restrictions shall not apply to (a) customary fees
paid to members of the Board of Directors of the Borrower and its Subsidiaries,
(b) loans and other transactions (i) by and among the Borrower and its
Subsidiaries and (ii) permitted by Article VII and (c) the performance of any of
the agreements identified on Schedule 7.05.

 

Section 7.06.          Restricted Payments. The Borrower shall not, and shall
not allow any of its Subsidiaries to, declare or make any dividend payment or
other distribution of assets, properties, cash, rights, obligations or
securities on account of any shares of any class of its Equity Interests, or
purchase, redeem or otherwise acquire for value any shares of any class of its
Equity Interests or any warrants, rights or options to acquire such shares, now
or hereafter outstanding, or directly or indirectly voluntarily prepay, defease
or in substance defease, purchase, redeem, retire or otherwise acquire, any
Indebtedness described in Section 7.04(i) or Section 7.04(j) (collectively,
“Restricted Payments”), except that:

 

(a)            any Subsidiary may declare and pay dividends and tax sharing
payments and otherwise declare and make distributions of assets, properties,
cash, rights, obligations or securities on account of any shares of any class of
its Equity Interests, in each case, to the Persons which own its Equity
Interests; provided that the share of any of the foregoing made or paid to the
Borrower and its other Subsidiaries is as least pro rata to the percentage of
Equity Interests in such Subsidiary owned by the Borrower and its other
Subsidiaries;

 

(b)            the Borrower may, so long as immediately preceding and after
giving effect to any such repurchase, retirement, acquisition or purchase no
Event of Default shall have occurred, repurchase, retire or otherwise acquire
Equity Interests of the Borrower or purchase any warrants, rights or options to
acquire such Equity Interests;

 

(c)            the Borrower may, so long as immediately preceding and after
giving effect thereto no Event of Default shall have occurred and be continuing,
(i) pay cash dividends or (ii) make any other distribution of assets,
properties, rights, obligations or securities, to its shareholders so long as,
immediately preceding and after giving effect to such other distribution, the
Borrower shall be in compliance with the financial covenants set forth in
Sections 7.09(a) and 7.09(b), in each case on a pro forma basis;

 



 69 

 

 

(d)            the Borrower or any Subsidiary may, so long as immediately
preceding and after giving effect thereto no Event of Default shall have
occurred, prepay, defease, purchase, redeem or retire any Indebtedness described
in Sections 7.04(i) and 7.04(j); provided, that in any event the Borrower may
repay, prior to October 29, 2025, any principal amount upon the conversion or
mandatory prepayment of any Convertible Indebtedness as long as such repayment
complies with the immediately following sentence;

 

(e)            the Borrower may make payments of interest on any Convertible
Indebtedness.; and

 

(f)            to the extent constituting a Restricted Payment, the Borrower and
any Subsidiary may consummate any transaction permitted by Section 7.02 (other
than Sections 7.02(c)(i)(L)(III)) and/or Section 7.03 (other than
Section 7.03(a)(iii)(D)).

 

The repayment, prior to October 29, 2025, of any principal amount upon the
conversion or mandatory prepayment of any Convertible Indebtedness may be made
(A) if such payment is made solely in additional debt securities (on terms
reasonably acceptable to the Administrative Agent) or equity securities or
(B) if such payment is made in cash, so long as immediately preceding and after
giving effect to such payment no Event of Default shall have occurred and
(x) the Borrower has Sufficient Liquidity and (y) after giving effect to any
such payment, the Borrower is in pro forma compliance with each financial
covenant set forth in Section 7.09. Issuances by a Person of stock options,
restricted stock or other stock-based compensation to officers, directors and
employees of such Person shall not constitute Restricted Payments.

 

Section 7.07.          Change in Business. Other than in connection with a
Permitted Acquisition, the Borrower shall not, and shall not permit any of its
Material Subsidiaries to, engage in any material line of business substantially
different from those lines of business carried on by the Borrower and its
Subsidiaries on the Amended Facility Effective Date and businesses directly
related thereto and reasonable extensions thereof.

 

Section 7.08.         Accounting Changes. The Borrower shall not, and shall not
permit any of its Material Subsidiaries to, make any change in accounting
treatment or reporting practices that affect the calculation of the financial
covenants set forth in Section 7.09, except as required by GAAP or SAP, or
change the fiscal year of the Borrower or of any Subsidiary.

 

Section 7.09.          Financial Covenants.

 

(a)            Net Worth. The Borrower shall not permit its Net Worth as of the
end of any fiscal quarter to be less than the sum of (i) 70% of Net Worth as of
June 30, 2020 (the date of such fiscal quarter end, the “Net Worth Test Date”),
plus (ii) 50% of Net Income (in excess of zero) from the beginning of the first
fiscal quarter following the Net Worth Test Date to the last day of the fiscal
quarter for which such determination is made, plus (iii) 50% of cumulative
issuances of Capital Stock by the Borrower after the Net Worth Test Date
(without duplication of amounts in respect of such issuances included in
subclause (i) above) (the “Net Worth Level”);.

 

(b)            Total Debt to Total Capitalization Ratio. The Borrower shall not
permit its Total Debt to Total Capitalization Ratio, to be greater than 0.35 to
1.0 at the end of any fiscal quarter.

 



 70 

 

 

Section 7.10.          Restrictive Agreements, Etc. The Borrower shall not, and
shall not permit any of its Material Insurance Subsidiaries to, enter into any
agreement (other than pursuant to Legal Requirements and excluding any Loan
Document) prohibiting any of its Subsidiaries from making any payments, directly
or indirectly, to the Borrower by way of dividends, advances, repayments of
loans or advances, reimbursements and accruals or other returns on investments,
or any other agreement or arrangement which prohibits any such Subsidiary from
making any payment, directly or indirectly, to the Borrower in an aggregate
amount in excess of 1% of Net Worth (computed as of the end of the fiscal
quarter immediately preceding the date the agreement becomes effective) for all
such agreements, other than any covenants or other restrictions in agreements
evidencing or governing Permitted Liens or Indebtedness permitted under
Section 7.04.

 

Section 7.11.          Certain Amendments. The Borrower shall not agree to any
amendment to the terms and conditions of any Public Debenture or the underlying
indenture related thereto that restricts, prohibits or would otherwise adversely
affect Borrower’s ability to pay and perform the Obligations in any material
respect, including any amendment that would (a) increase the interest rate on
such Public Debenture, (b) change the dates upon which payments of principal or
interest are due on such Public Debenture other than to extend such dates,
(c) change any default or event of default or financial covenant other than to
delete or make less restrictive any default or financial covenant provision
therein, or add any financial covenant with respect to such Public Debenture,
(d) change the redemption, prepayment, defeasance or repurchase provisions of
such Public Debenture other than to extend the dates therefor or to reduce the
premiums (if any) payable in connection therewith, or (e) grant any security,
collateral or guaranty to secure payment of such Public Debenture, unless, to
the extent such grant is made by the Borrower, the Administrative Agent, for the
benefit of the Lenders, is granted, on a pari-passu basis, the identical
security, collateral or guaranty to secure payment of the Obligations.

 

Article VIII
EVENTS OF DEFAULT AND REMEDIES

 

Section 8.01.          Events of Default. Any of the following shall constitute
an Event of Default:

 

(a)            Non-Payment. The Borrower fails to pay (i) when and as required
to be paid herein, any amount of principal of any Loan, or (ii) within five days
after the same becomes due, any interest on any Loan, or any Facility Fee or
other fee due hereunder, or any other amount payable hereunder or under any
other Loan Document; or

 

(b)            Specific Covenants. The Borrower or any Subsidiary fails to
perform or observe any term, covenant or agreement contained in any of
Section 6.03(a)(i) or Article VII applicable to it; or

 

(c)            Other Defaults. The Borrower or any Subsidiary fails to perform
or observe any other covenant or agreement (not specified in subsection (a) or
(b) above) contained in any Loan Document on its part to be performed or
observed and such failure continues for 30 days after the earlier of (i) the
date upon which a Responsible Officer knew or reasonably should have known of
such failure or (ii) the date upon which written notice thereof is given to the
Borrower by the Administrative Agent or any Lender; or

 

(d)            Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any Subsidiary herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or

 



 71 

 

 

 

(e)            Cross-Default. (i) The Borrower or any Subsidiary (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness incurred
pursuant to (x) the Public Debentures, (y) [reserved], or (z) any other
Indebtedness or Contingent Obligation (other than Indebtedness
hereunder, Indebtedness under Swap Contracts, Indebtedness permitted under
Section 7.04(m), intercompany accounts payable, and Capital Lease Liabilities or
purchase money Indebtedness with respect to which a bona fide dispute exists
which is being actively contested by the Borrower or the applicable Subsidiary)
having an aggregate principal amount (including undrawn committed or available
amounts and including amounts owing to all creditors under any combined or
syndicated credit arrangement) of more than 3% of Net Worth as of the fiscal
quarter immediately preceding any such failure, and such failure continues after
the applicable grace or notice period, if any, specified in the relevant
document on the date of such failure, or (B) fails to observe or perform any
other agreement or condition relating to any such Indebtedness or Contingent
Obligation or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Indebtedness or Contingent
Obligation (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Indebtedness to become payable or cash collateral in respect
thereof to be demanded, excluding, however, any such event creating any right of
conversion or mandatory prepayment of any Convertible Indebtedness; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Borrower or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the Borrower or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by the Borrower or such Subsidiary as a result thereof (excluding any
portion thereof payable in common Equity Interests of the Borrower or such
Subsidiary) is greater than 3% of Net Worth as of the fiscal quarter immediately
preceding any such Early Termination Date; or

 

(f)             Insolvency Proceedings, Etc. The Borrower or any Material
Subsidiary institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed and the
appointment continues undischarged or unstayed for 60 calendar days; or any
proceeding under any Debtor Relief Law relating to any such Person or to all or
any material part of its property is instituted and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or any Insurance Subsidiary shall become subject to any
conservation, rehabilitation or liquidation order, directive or mandate issued
by an Governmental Authority; or

 

(g)            Inability to Pay Debts; Attachment. (i) The Borrower or any
Material Subsidiary ceases to be Solvent, or becomes unable or admits in writing
its inability or fails generally to pay its debts as they become due, subject to
applicable grace periods, if any, whether at stated maturity or otherwise, or
(ii) any writ or warrant of attachment or execution or similar process is issued
or levied against all or any material part of the property of any such Person
and is not released, vacated or fully bonded within 60 days after its issue or
levy; or

 



 72 

 

 

(h)            Judgments. There is entered against the Borrower or any Material
Subsidiary (i) a final judgment or order for the payment of money in an
aggregate amount exceeding 3% of Net Worth (to the extent not covered by an
indemnity from a creditworthy indemnitor or independent third-party insurance as
to which the insurer does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 10 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or

 

(i)             ERISA. (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of the Borrower or any Material Subsidiary under Title IV of
ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount
in excess of 3% of Net Worth (calculated as of the end of the fiscal quarter
immediately preceding the occurrence of such ERISA Event); (ii) the aggregate
amount of Unfunded Pension Liability among all Pension Plans at any time exceeds
3% of Net Worth (calculated as of the end of the fiscal quarter immediately
preceding the most recent increase in Unfunded Pension Liability); or (iii) the
Borrower or any ERISA Affiliate fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of 3% of Net Worth (calculated as of the end of
the fiscal quarter immediately preceding such failure to pay); or

 

(j)             Invalidity of Loan Documents. Any Loan Document, at any time
after its execution and delivery and for any reason other than as expressly
permitted hereunder or satisfaction in full of all the Obligations, ceases to be
in full force and effect; or the Borrower contests in any manner the validity or
enforceability of any Loan Document; or the Borrower denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document; or

 

(k)            Change of Control. There occurs any Change of Control; or

 

(l)             Loss of Licenses. Any Governmental Authority revokes, fails to
renew or suspends any License of the Borrower or any Subsidiary, which
revocation, failure or suspension has had or would reasonably be expected to
have a Material Adverse Effect, or the Borrower or any Subsidiary for any reason
loses any License which loss has had or would reasonably be expected to have a
Material Adverse Effect, or the Borrower or any Subsidiary suffers the
imposition of any restraining order, escrow, suspension or impound of funds in
connection with any proceeding (judicial or administrative) with respect to any
License which imposition has had or would reasonably be expected to have a
Material Adverse Effect; or

 

(m)           [reserved]; or

 

(n)            Governmental Action. The Borrower or any of its Subsidiaries
shall be required by any applicable bank regulatory authority, any applicable
insurance regulatory authority or other Governmental Authority to enter into,
after the Amended Facility Effective Date, any indenture, agreement, instrument
or other arrangement (including any capital maintenance agreement) that directly
or indirectly, prohibits or restrains, or has the effect of prohibiting or
restraining, or imposes material adverse conditions upon the incurrence or
payment of Indebtedness, the granting of Liens, the declaration or payment of
dividends, the making of Investments or the disposition of property or requires
the making of capital contributions to, or other Investments in, any such
Subsidiary in an aggregate amount which has a Material Adverse Effect.

 



 73 

 

 

Section 8.02.         Remedies Upon Event of Default. If any Event of Default
occurs and is continuing, the Administrative Agent shall, at the request of, or
may, with the consent of, the Required Lenders, take any or all of the following
actions:

 

(a)            declare the commitment of each Lender to make Loans to be
terminated, whereupon such commitments shall be terminated;

 

(b)            declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower; and

 

(c)            exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents or applicable
Law;

 

provided, however, that upon the occurrence of any Event of Default under
Section 8.01(f), the obligation of each Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable,
without further act of the Administrative Agent or any Lender.

 

Section 8.03.         Application of Funds. After the exercise of remedies
provided for in Section 8.02 (or after the Loans have automatically become
immediately due and payable as set forth in the proviso to Section 8.02), any
amounts received on account of the Obligations shall, subject to the provisions
of Section 2.14, be applied by the Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including reasonable fees, expenses and
disbursements of any law firm or other external counsel and amounts payable
under Article III) payable to the Administrative Agent under the Loan Documents
in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including reasonable fees, expenses and disbursements of any law firm
or other external counsel and amounts payable under Article III) under the Loan
Documents, ratably among them in proportion to the amounts described in this
clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 



 74 

 

 

Article IX
ADMINISTRATIVE AGENT

 

Section 9.01.         Appointment and Authority. Each of the Lenders hereby
irrevocably appoints Bank of America to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders, and the Borrower shall not have rights as a
third party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

 

Section 9.02.         Rights as a Lender. The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.

 

Section 9.03.         Exculpatory Provisions. The Administrative Agent shall not
have any duties or obligations except those expressly set forth herein and in
the other Loan Documents, and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Administrative
Agent:

 

(a)            shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)            shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable Law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 

(c)            shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 



 75 

 

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence, bad faith or willful misconduct as determined by a
court of competent jurisdiction by final and non-appealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given in writing to the
Administrative Agent by the Borrower or a Lender.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

Section 9.04.         Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

Section 9.05.         Delegation of Duties. The Administrative Agent may perform
any and all of its duties and exercise its rights and powers hereunder or under
any other Loan Document by or through any one or more sub-agents appointed by
the Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

 



 76 

 

 

Section 9.06.         Resignation of Administrative Agent.

 

(a)            The Administrative Agent may at any time give notice of its
resignation to the Lenders and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, with the prior consent
of the Borrower (which consent shall not be unreasonably withheld or delayed and
in any event shall not be required at any time Event of Default under
Section 8.01(a) or (f) exists and is continuing), to appoint a successor, which
shall be a bank with an office in the United States, or an Affiliate of any such
bank with an office in the United States having combined capital and surplus in
excess of $1,000,000,000. If no such successor shall have been so appointed by
the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders, appoint a successor Administrative Agent
meeting the qualifications set forth above. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.

 

(b)            If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by applicable Law, by notice in writing to the
Borrower and such Person remove such Person as Administrative Agent and, with
the prior consent of the Borrower (which consent shall not be unreasonably
withheld or delayed and in any event shall not be required at any time an Event
of Default under Section 8.01(a) or (f) exists and is continuing), appoint a
successor. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days (or such earlier
day as shall be agreed by the Required Lenders) (the “Removal Effective Date”),
then such removal shall nonetheless become effective in accordance with such
notice on the Removal Effective Date.

 

(c)            With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (1) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents and (2) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time, if any, as the Required Lenders appoint a successor Administrative
Agent as provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than as provided in Section 3.01(g) and
other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 10.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.

 

(d)            Any resignation by Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation as Swing Line
Lender. If Bank of America resigns as Swing Line Lender, it shall retain all the
rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swing Line Loans pursuant to
Section 2.03(c). Upon the appointment by the Borrower of a successor Swing Line
Lender hereunder (which successor shall in all cases be a Lender other than a
Defaulting Lender), (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring Swing Line
Lender, and (b) the retiring Swing Line Lender shall be discharged from all of
its duties and obligations hereunder or under the other Loan Documents.

 



 77 

 

 

Section 9.07.         Non-Reliance on Administrative Agent, the Arrangers and
Other Lenders. Each Lender expressly acknowledges that none of the
Administrative Agent nor any Arranger has made any representation or warranty to
it, and that no act by the Administrative Agent or any Arranger hereafter taken,
including any consent to, and acceptance of any assignment or review of the
affairs of the Borrower or any Affiliate thereof, shall be deemed to constitute
any representation or warranty by the Administrative Agent or any Arranger to
any Lender as to any matter, including whether the Administrative Agent or
Arranger have disclosed material information in their (or their Related
Parties’) possession. Each Lender represents to the Administrative Agent and any
Arranger that it has, independently and without reliance upon the Administrative
Agent, any Arranger, any other Lender or any of their Related Parties and based
on such documents and information as it has deemed appropriate, made its own
credit analysis of, appraisal of, and investigation into, the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and its Subsidiaries, and all applicable bank
or other regulatory Laws relating to the transactions contemplated hereby, and
made its own decision to enter into this Agreement and to extend credit to the
Borrower hereunder. Each Lender also acknowledges that it will, independently
and without reliance upon the Administrative Agent, any Arranger, any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower. Each Lender represents and warrants that
(i) the Loan Documents set forth the terms of a commercial lending facility and
(ii) it is engaged in making, acquiring or holding commercial loans in the
ordinary course and is entering into this Agreement as a Lender for the purpose
of making, acquiring or holding commercial loans, and not for the purpose of
purchasing, acquiring or holding any other type of financial instrument, and
each Lender agrees not to assert a claim in contravention of the foregoing. Each
Lender represents and warrants that it is sophisticated with respect to
decisions to make, acquire and/or hold commercial loans, and either it, or the
Person exercising discretion in making its decision to make, acquire and/or hold
such commercial loans is experienced in making, acquiring or holding such
commercial loans.

 

Section 9.08.         No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Arrangers, Co-Syndication Agents or
Co-Documentation Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent or
a Lender hereunder. Without limiting the foregoing, none of the Lenders or other
Persons so identified shall have or be deemed to have any fiduciary relationship
with any Lender. Each Lender acknowledges that it has not relied, and will not
rely, on any of the Lenders or other Persons so identified in deciding to enter
into this Agreement or in taking or not taking action hereunder.

 

Section 9.09.         Administrative Agent May File Proofs of Claim. In case of
the pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to the Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

 



 78 

 

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.08 and 10.04) allowed in such judicial
proceeding; and

 

(b)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.08 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

 

Section 9.10.         Certain ERISA Matters.

 

(a)            Each Lender (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent and not, for
the avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that at least one of the following is and will be true:

 

(i)            such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments or this Agreement,

 

(ii)           the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement, and the conditions
for exemptive relief thereunder are and will continue to be satisfied in
connection therewith,

 



 79 

 

 

(iii)          (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14),
(B) such Qualified Professional Asset Manager made the investment decision on
behalf of such Lender to enter into, participate in, administer and perform the
Loans, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or

 

(iv)          such other representation, warranty and covenant as may be agreed
in writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b)            In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower or any other Loan Party, that the Administrative
Agent is not a fiduciary with respect to the assets of such Lender involved in
such Lender’s entrance into, participation in, administration of and performance
of the Loans, the Commitments and this Agreement (including in connection with
the reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related hereto or thereto).

 

Article X
MISCELLANEOUS

 

Section 10.01.       Amendments, Etc. No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
the Borrower therefrom, shall be effective unless in writing signed by the
Required Lenders and the Borrower and acknowledged by the Administrative Agent
(such acknowledgement not to be unreasonably withheld, conditioned or delayed),
and each such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, no such
amendment, waiver or consent shall:

 

(a)            [reserved];

 

(b)            extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender (but, in the case of an increase pursuant to Section 2.13, without
the additional need of consent of the Required Lenders); it being understood
that no amendment, modification or waiver of, or consent to departure from, any
condition precedent, representation, warranty, covenant, Default, Event of
Default, mandatory prepayment or mandatory reduction of the Commitments shall
constitute an increase or extension of any Commitment of such Lender;

 

(c)            postpone any date fixed by this Agreement or any other Loan
Document for any payment or mandatory prepayment of principal, interest, fees or
other amounts due to the Lenders (or any of them) or any scheduled or mandatory
reduction of the Aggregate Commitments hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby
(but without the additional need of consent of the Required Lenders);

 



 80 

 

 

(d)            reduce the principal of, or the rate of interest specified herein
on, any Loan, or (subject to clause (iii)) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby (but without the additional need of consent of the Required Lenders);
provided, however, that only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of the Borrower to pay interest at the Default Rate;

 

(e)            change Section 2.12 or Section 8.03 in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender; or

 

(f)             change any provision of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender;

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Swing Line Lender in addition to the Lenders required
above, affect the rights or duties of the Swing Line Lender under this
Agreement; (ii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document; and (iii) the Fee Letters may be amended, or rights or
privileges thereunder waived, in a writing executed only by the Borrower and the
party thereto whose fees are being amended or rights or privileges thereunder
are being waived. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders), except
that (x) the Commitment of any Defaulting Lender may not be increased or
extended without the consent of such Lender; it being understood that no
amendment, modification or waiver of, or consent to departure from, any
condition precedent, representation, warranty, covenant, Default, Event of
Default, mandatory prepayment or mandatory reduction of the Commitments shall
constitute an increase or extension of any Commitment of such Defaulting Lender
and (y) any waiver, amendment or modification requiring the consent of all
Lenders or each affected Lender that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders (other than as a
result of the Applicable Percentages of the respective Lenders being different)
shall require the consent of such Defaulting Lender.

 

Notwithstanding any provision herein to the contrary, this Agreement may be
amended (or amended and extended or restated, supplemented or otherwise
modified) with the written consent of (x) the Required Lenders, the Borrower and
the Administrative Agent (i) to add one or more additional revolving credit
facilities or tranches to the existing credit facility, and to permit the
extensions of credit and all related obligations and liabilities arising in
connection therewith from time to time outstanding to share ratably in the
benefits of this Agreement and the other Loan Documents with the obligations and
liabilities from time to time outstanding with the existing credit facility and
tranches hereunder, and (ii) in connection with the foregoing, to permit, as
deemed appropriate by the Administrative Agent and approved by the Required
Lenders and the Borrower, the Lenders providing such additional credit
facilities or tranches to participate in any required vote or action required to
be approved by the Required Lenders or by any other member or percentage of
Lenders hereunder, provided, however, in no event shall this paragraph modify
the provisions of Section 10.01(b) or Section 10.01(c) and (y) the
Administrative Agent and the Borrower (i) to correct administrative errors or
omissions, or to effect administrative changes that are not materially adverse
to any Lender without any further consent of any Lender, (ii) to add one or more
documentation agents or similar agents from time to time and/or (iii) pursuant
to Section 3.03(c) to implement a LIBOR Successor Rate (including any LIBOR
Successor Rate Conforming Changes).

 



 81 

 

 

Section 10.02.       Notices; Effectiveness; Electronic Communication.

 

(a)            Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(i)            if to the Borrower, the Administrative Agent or the Swing Line
Lender, to the address, facsimile number, electronic mail address or telephone
number specified for such Person on Schedule 10.02; and

 

(ii)           if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to the Borrower).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)            Electronic Communications. Notices and other communications to
the Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent or as otherwise provided in this Agreement,
provided that the foregoing shall not apply to notices to any Lender pursuant to
Article II if such Lender has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent, the Swing Line Lender or the Borrower may each, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.

 

Unless the Administrative Agent otherwise prescribes and except as otherwise
provided in this Agreement, (i) notices and other communications sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 



 82 

 

 

(c)            The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower, any
Lender or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and non-appealable judgment to have resulted from the gross negligence,
willful misconduct or breach, in bad faith, of this Agreement by such Agent
Party; provided, however, that in no event shall any Agent Party have any
liability to the Borrower, any Lender or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

 

(d)            Change of Address, Etc. Each of the Borrower, the Administrative
Agent and the Swing Line Lender may change its address, facsimile or telephone
number for notices and other communications hereunder by notice to the other
parties hereto. Each other Lender may change its address, facsimile or telephone
number for notices and other communications hereunder by notice to the Borrower,
the Administrative Agent and the Swing Line Lender. In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, facsimile number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.

 

(e)            Reliance by Administrative Agent and Lenders. The Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices
(including any telephonic or electronic Revolving Loan Notices and Swing Line
Loan Notices) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrower shall indemnify the Administrative Agent, each Lender and
the Related Parties of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

Section 10.03.       No Waiver; Cumulative Remedies; Enforcement. No failure by
any Lender or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

 



 83 

 

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower shall be vested exclusively in, and
all actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with Section 8.02 for the benefit of all the Lenders; provided, however, that
the foregoing shall not prohibit (a) the Administrative Agent from exercising on
its own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(b) the Swing Line Lender from exercising the rights and remedies that inure to
its benefit (solely in its capacity as Swing Line Lender) hereunder and under
the other Loan Documents, (c) any Lender from exercising setoff rights in
accordance with Section 10.08 (subject to the terms of Section 2.12), or (d) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to the Borrower under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.12, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.

 

Section 10.04.       Expenses; Indemnity; Damage Waiver.

 

(a)            Costs and Expenses. The Borrower shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (but limited, in the case of legal fees and expenses, to the
reasonable and documented out-of-pocket fees and expenses of one counsel for the
Administrative Agent and the Arrangers, taken as a whole), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), and (ii) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent or any Lender, but
limited, in the case of legal fees and expenses, to the reasonable and
documented out-of-pocket fees and expenses of one counsel for the Administrative
Agent and the Arrangers, taken as a whole, and such additional counsel as
reasonably required by any Lender in light of conflicts of interest, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.

 



 84 

 

 

(b)            Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related documented expenses (but
limited, in the case of legal fees and expenses, to the reasonable and
documented out-of-pocket fees and expenses of one counsel for all the
Indemnitees, taken as a whole, and such additional counsel as reasonably
required by any Indemnitee in light of conflicts of interest or the availability
of different claims or defenses), incurred by any Indemnitee or asserted against
any Indemnitee by any Person (including the Borrower) other than such Indemnitee
and its Related Parties arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby (other than
costs of Lenders other than Bank of America incurred solely in connection with
the negotiation of the initial terms of this Agreement and the execution and
delivery of this Agreement), or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or the use or proposed use of the
proceeds therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and non-appealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower against an Indemnitee for material breach of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower has
obtained a final and non-appealable judgment in its favor on such claim as
determined by a court of competent jurisdiction or (z) are the result of claims
asserted against an Indemnitee by another Indemnitee. Without limiting the
provisions of Section 3.01(c), this Section 10.04(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.

 

(c)            Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under
subsection (a) or (b) of this Section to be paid by it to the Administrative
Agent (or any sub-agent thereof), the Swing Line Lender or any Related Party of
any of the foregoing, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), the Swing Line Lender or such Related Party, as
the case may be, such Lender’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s share of the Total Credit Exposure at such time) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender), such payment to be made severally among them based on such Lenders’
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided, further that,
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), or the Swing Line Lender in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent), or the Swing Line Lender
in connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.11(d).

 

(d)            Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable Law, each party hereto shall not assert, and hereby
waives any claim against each other party hereto, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof. None of the Borrower, the Administrative Agent (and any
sub-agent thereof), any Lender, and any Related Party of any of the foregoing
Persons shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed to such unintended
recipients by any of the foregoing Persons through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby other than, with respect to any Person, for direct or actual damages
resulting from the gross negligence or willful misconduct of such Person or the
material breach of the Loan Documents by the Borrower, the Administrative Agent
(and any sub-agent thereof), any Lender, and any Related Party of any of the
foregoing Persons, as applicable, as determined by a final and non-appealable
judgment of a court of competent jurisdiction.

 



 85 

 

 

(e)            Payments. All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor together with supporting
documentation reasonably acceptable to the Borrower.

 

(f)             Survival. The agreements in this Section and the indemnity
provisions of Section 10.02(e) shall survive the resignation of the
Administrative Agent and the Swing Line Lender, the replacement of any Lender,
the termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

 

Section 10.05.       Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.

 

Section 10.06.       Successors and Assigns.

 

(a)            Successors and Assigns Generally. The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (e) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 



 86 

 

 

(b)            Assignments by Lenders. Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in Swing Line Loans) at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

 

(i)            Minimum Amounts.

 

(A)            in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment and/or the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

 

(B)            in any case not described in subsection (b)(i)(A) of this
Section, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default under Section 8.01(a) or 8.01(f) has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed).

 

(ii)            Proportionate Amounts. Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;

 

(iii)          Required Consents. No consent shall be required for any
assignment of Commitments or Loans except to the extent required by subsection
(b)(i)(B) of this Section and, in addition:

 

(A)            the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default under
Section 8.01(a) or 8.01(f) has occurred and is continuing at the time of such
assignment or (2) such assignment is to a Lender, an Affiliate of a Lender or an
Approved Fund; provided that the Borrower shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof;

 

(B)            the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender; and

 

(C)            the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment if such
assignment is to a Person that is not a Lender, an Affiliate of such Lender or
an Approved Fund with respect to such Lender.

 

(iv)          Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 



 87 

 

 

(v)           No Assignment to Certain Persons. No such assignment shall be made
(A) to the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural Person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of one or more natural Persons).

 

(vi)          Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Swing Line Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

 

(c)            Register. The Administrative Agent, acting solely for this
purpose as an agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive
absent manifest error, and the Borrower, the Administrative Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement.
The Register shall be available for inspection by the Borrower and any Lender,
at any reasonable time and from time to time upon reasonable prior notice.

 



 88 

 

 

(d)            Participations. Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural Person, or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of one or
more natural Persons, a Defaulting Lender or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in Swing Line Loans) owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Administrative
Agent and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 10.04(c) without regard to the existence of any
participation.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(subject to the requirements and limitations therein, including, the
requirements under Section 3.01(e) (it being understood that the documentation
required under Section 3.01(e) shall be delivered to the Lender who sells the
participation)) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section; provided that
such Participant (A) agrees to be subject to the provisions of Sections 3.06 and
10.13 as if it were an assignee under paragraph (b) of this Section and
(B) shall not be entitled to receive any greater payment under Sections 3.01 or
3.04, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 3.06 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.12 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 



 89 

 

 

(e)            Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

(f)             Resignation as Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Revolving Loans pursuant to
subsection (b) above, Bank of America may, (i) upon 30 days’ notice to the
Borrower, resign as Swing Line Lender. In the event of any such resignation as
Swing Line Lender, the Borrower shall be entitled to appoint from among the
Lenders a successor Swing Line Lender hereunder; provided, however, that no
failure by the Borrower to appoint any such successor shall affect the
resignation of Bank of America as Swing Line Lender. If Bank of America resigns
as Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.03(c). Upon the appointment
of a successor Swing Line Lender, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Swing Line Lender.

 

Section 10.07.       Treatment of Certain Information; Confidentiality. Each of
the Administrative Agent and the Lenders agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates, its auditors and its Related Parties (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and will agree to keep such Information
confidential), (b) to the extent required or requested by any regulatory
authority with jurisdiction over such Person or its Related Parties (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable Laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any Eligible Assignee of or Participant in, or any prospective
Eligible Assignee of or Participant in, any of its rights and obligations under
this Agreement or any Eligible Assignee invited to be a Lender pursuant to
Section 2.13(c), it being understood that any such Eligible Assignee or
Participant will be informed of the confidential nature of such Information and
will agree to keep such Information confidential, or (ii) any actual or
prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder, (g) on a confidential
basis to (i) any rating agency in connection with rating the Borrower or its
Subsidiaries or the credit facilities provided hereunder or (ii) the CUSIP
Service Bureau or any similar agency in connection with the application,
issuance, publishing and monitoring of CUSIP numbers or other market identifiers
with respect to the credit facilities provided hereunder, (h) with the consent
of the Borrower or (i) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section, (y) becomes
available to the Administrative Agent, any Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower
without breach of any duty of confidentiality known to the Administrative Agent
or such Lender or (z) is independently developed by a party hereto based
exclusively on information the disclosure of which would not otherwise be
restricted by the terms of this Section 10.07. For purposes of this Section,
“Information” means all information received from or on behalf of the Borrower
or any Subsidiary relating to the Borrower or any Subsidiary or any of their
respective businesses, other than any such information that is available to the
Administrative Agent or any Lender on a non-confidential basis prior to
disclosure by the Borrower or any Subsidiary. Any Person required to maintain
the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 



 90 

 

 

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.

 

Section 10.08.       Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender is hereby authorized at any time and from time to
time, to the fullest extent permitted by applicable Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency, but not any deposits held in a custodial, trust or other
fiduciary capacity) at any time held and other obligations (in whatever
currency) at any time owing by such Lender to or for the credit or the account
of the Borrower against any and all of the obligations of the Borrower now or
hereafter existing under this Agreement or any other Loan Document to such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement or any other Loan Document and although such obligations of
the Borrower may be contingent or unmatured or are owed to a branch or office of
such Lender different from the branch or office holding such deposit or
obligated on such indebtedness; provided, that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.14 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender may have. Each Lender agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

Section 10.09.       Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Borrower. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

 



 91 

 

 

 

Section 10.10.         Counterparts; Integration; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

Section 10.11.         Survival of Representations and Warranties. All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied.

 

Section 10.12.         Severability. If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent or the Swing Line
Lender, as applicable, then such provisions shall be deemed to be in effect only
to the extent not so limited.

 

Section 10.13.         Replacement of Lenders. If the Borrower is entitled to
replace a Lender pursuant to the provisions of Section 3.06, or if any Lender is
a Defaulting Lender or a Non-Consenting Lender or if any other circumstance
exists hereunder that gives the Borrower the right to replace a Lender as a
party hereto, then the Borrower may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that:

 

(a)             the Borrower shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 10.06(b);

 

(b)            such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

 



 92 

 

 

(c)             in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(d)            such assignment does not conflict with applicable Laws; and

 

(e)             in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent (if such amendment, waiver or consent
continues to be under consideration at the time of such assignment).

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

Each party hereto agrees that (a) an assignment required pursuant to this
Section 10.13 may be effected pursuant to an Assignment and Assumption executed
by the Borrower, the Administrative Agent and the assignee and (b) the Lender
required to make such assignment need not be a party thereto in order for such
assignment to be effective and shall be deemed to have consented to and be bound
by the terms thereof; provided that, following the effectiveness of any such
assignment, the other parties to such assignment agree to execute and deliver
such documents necessary to evidence such assignment as reasonably requested by
the applicable Lender, provided, further that any such documents shall be
without recourse to or warranty by the parties thereto.

 

Section 10.14.         Governing Law; Jurisdiction; Etc.

 

(a)            GOVERNING LAW. This Agreement and the other Loan Documents and
any claims, controversy, dispute or cause of action (whether in contract or tort
or otherwise) based upon, arising out of or relating to this Agreement or any
other Loan Document (except, as to any other Loan Document, as expressly set
forth therein) and the transactions contemplated hereby and thereby shall be
governed by, and construed in accordance with, the law of the State of NEW yORK
APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE;
PROVIDED THAT THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL RETAIN ALL RIGHTS
ARISING UNDER FEDERAL LAW. THIS AGREEMENT HAS BEEN ENTERED INTO PURSUANT TO
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

 

(b)            SUBMISSION TO JURISDICTION. Each Party hereto IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY AND
OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF SUCH STATE, AND
ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN document, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING SHALL BE HEARD AND DETERMINED IN SUCH nEW yORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR
ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

 



 93 

 

 

(c)             WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)            SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

Section 10.15.         Waiver of Jury Trial. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 



 94 

 

 

Section 10.16.         No Advisory or Fiduciary Responsibility. In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Arrangers and
the Lenders are arm’s-length commercial transactions between the Borrower and
its Affiliates, on the one hand, and the Administrative Agent, the Arrangers and
the Lenders, on the other hand, (B) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent, the Arrangers and each
Lender is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Borrower or any of its
Affiliates, or any other Person and (B) neither the Administrative Agent, the
Arrangers nor any Lender has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Arrangers and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Administrative Agent, the Arrangers nor any Lender has any
obligation to disclose any of such interests to the Borrower or its Affiliates.
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against the Administrative Agent, the Arrangers or
any Lender with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

 

Section 10.17.         Electronic Execution of Assignments and Certain Other
Documents. The words “execute,” “execution,” “signed,” “signature,” and words of
like import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) or related to any document
to be signed in connection with this Agreement and the transactions contemplated
hereby (including without limitation Revolving Loan Notices, Swingline Loan
Notices) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

Section 10.18.         USA PATRIOT Act. Each Lender that is subject to the Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Administrative Agent, as applicable, to identify the Borrower in accordance
with the Act. The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Act.

 

Section 10.19.         Acknowledgement and Consent to Bail-In of Affected
Financial Institutions. Notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any Affected
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of the applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a)             the application of any Write-Down and Conversion Powers by the
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto that is an Affected Financial
Institution; and

 



 95 

 

 

(b)            the effects of any Bail-In Action on any such liability,
including, if applicable:

 

(i)            a reduction in full or in part or cancellation of any such
liability;

 

(ii)           a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such Affected Financial Institution, its
parent entity, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)          the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of the applicable
Resolution Authority

 

Section 10.20.      Electronic Signatures. This Agreement and any document,
amendment, approval, consent, information, notice, certificate, request,
statement, disclosure or authorization related to this Agreement (each a
“Communication”), including Communications required to be in writing, may be in
the form of an Electronic Record and may be executed using Electronic
Signatures. Each of the parties hereto agrees that any Electronic Signature on
or associated with any Communication shall be valid and binding on such Person
to the same extent as a manual, original signature, and that any Communication
entered into by Electronic Signature, will constitute the legal, valid and
binding obligation of such Person enforceable against such in accordance with
the terms thereof to the same extent as if a manually executed original
signature was delivered. Any Communication may be executed in as many
counterparts as necessary or convenient, including both paper and electronic
counterparts, but all such counterparts are one and the same Communication. For
the avoidance of doubt, the authorization under this paragraph may include,
without limitation, use or acceptance by the Administrative Agent and each of
the Lenders of a manually signed paper Communication which has been converted
into electronic form (such as scanned into PDF format), or an electronically
signed Communication converted into another format, for transmission, delivery
and/or retention. The Administrative Agent and each of the Lenders may, at its
option, create one or more copies of any Communication in the form of an imaged
Electronic Record (“Electronic Copy”), which shall be deemed created in the
ordinary course of the such Person’s business, and destroy the original paper
document. All Communications in the form of an Electronic Record, including an
Electronic Copy, shall be considered an original for all purposes, and shall
have the same legal effect, validity and enforceability as a paper record.
Notwithstanding anything contained herein to the contrary, the Administrative
Agent is under no obligation to accept an Electronic Signature in any form or in
any format unless expressly agreed to by the Administrative Agent pursuant to
procedures approved by it; provided, further, without limiting the foregoing,
(a) to the extent the Administrative Agent has agreed to accept such Electronic
Signature, the Administrative Agent and each of the Lenders shall be entitled to
rely on any such Electronic Signature purportedly given by or on behalf of the
Borrower without further verification and (b) upon the request of the
Administrative Agent, any Electronic Signature shall be promptly followed by a
manually executed counterpart thereof. For purposes hereof, “Electronic Record”
and “Electronic Signature” shall have the meanings assigned to them,
respectively, by 15 USC §7006, as it may be amended from time to time.

 

Section 10.21.      ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

 



 96 

 

 

Section 10.22.      Amendment and Restatement.

 

(a)             On the Amended Facility Effective Date, the Existing Credit
Agreement shall be amended and restated in its entirety by this Agreement and
(a) all references to the Existing Credit Agreement in any Loan Document other
than this Agreement (including in any amendment, waiver or consent) shall be
deemed to refer to the Existing Credit Agreement as amended and restated hereby,
(b) all references to any section (or subsection) of the Existing Credit
Agreement in any Loan Document (but not herein) shall be amended to be, mutatis
mutandis, references to the corresponding provisions of this Agreement,
(c) except as the context otherwise provides, all references to this Agreement
herein (including for purposes of indemnification and reimbursement of fees)
shall be deemed to be reference to the Existing Credit Agreement as amended and
restated hereby and (d) the Borrower (i) reaffirms all of its obligations under
each of the Loan Documents to which it is a party and (ii) acknowledges and
agrees that subsequent to, and taking into account all of the terms and
conditions of this Agreement, each Loan Document to which it is a party shall
remain in full force and effect in accordance with the terms thereof. This
Agreement is not intended to constitute, and does not constitute, a novation of
the obligations and liabilities under the Existing Credit Agreement (including
the Obligations as defined therein) or to evidence payment of all or any portion
of such obligations and liabilities.

 

(b)            With respect to any “Lender” party to (and as defined in) the
Existing Credit Agreement who has elected not to become a Lender under this
Agreement (a “Departing Lender”’), the parties hereto agree that any assignment
by such Departing Lender of its “Commitments” and/or “Obligations” (as such
terms are defined in the Existing Credit Agreement ) to the Lenders hereunder
through a letter agreement or other mechanism in a form approved by
Administrative Agent shall be effective notwithstanding any other provisions of
the Existing Credit Agreement or this Agreement to the contrary. After giving
effect to any change to a Lender’s Commitment upon execution of this Agreement,
it may be the case that the outstanding Total Credit Exposure is not held pro
rata in accordance with the new Commitments. In order to remedy the foregoing,
on the Amended Facility Effective Date, each of the parties hereto agrees that
Administrative Agent may take any and all actions as may be reasonably necessary
to ensure that, upon the Amended Facility Effective Date and the execution of
this Agreement, each Lender shares in the aggregate Total Credit Exposure pro
rata in accordance with the new Commitments.

 

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

 



 97 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

  FIDELITY NATIONAL FINANCIAL, INC.         By: /s/ Michael L. Gravelle   Name:
Michael L. Gravelle   Title: Executive Vice President, General Counsel and
Corporate Secretary

 

Signature Page to Credit Agreement

 



 

 

 

  bank of america, n.a., as   Administrative Agent     By: /s/ Aamir Saleem  
Name: Aamir Saleem   Title: Vice President

 

Signature Page to Credit Agreement

 



 

 

 

  bank of america, n.a., as a Lender and Swing   Line Lender     By: /s/ Chris
Choi   Name: Chris Choi   Title: Director

 

Signature Page to Credit Agreement

 



 

 

 

  Bank of hawaii, as a Lender     By: /s/ Terri L. Okada   Name: Terri L. Okada
  Title: Senior Vice President

 

Signature Page to Credit Agreement

 



 

 

 

  bank of the west, as a Lender         By: /s/ Dale Paterson   Name:    Dale
Paterson   Title: Director     By: /s/ Charlene Davidson   Name:    Charlene
Davidson   Title: Managing Director

 

Signature Page to Credit Agreement

 



 

 

 

  BBVa usa, as a Lender     By: /s/ Steve Ray   Name:    Steve Ray   Title:
Executive Director

 

Signature Page to Credit Agreement

 



 

 

 

  bmo harris bank n.a., as a Lender     By: /s/ Sean Ball   Name:    Sean Ball  
Title: Managing Director

 

Signature Page to Credit Agreement

 



 

 

 

  bokf, na dba Bank of Texas     By: /s/ Mike Meredith   Name: Mike Meredith  
Title: Senior Vice President

 

Signature Page to Credit Agreement

 



 

 

 

 

  capital one, national association, as a Lender           By: /s/ Thomas Lawler
  Name: Thomas Lawler   Title: Senior Vice President



 

Signature Page to Credit Agreement

 



 

 

 



  Citibank, na, as a Lender           By: /s/ Thomas Christopher   Name: Thomas
Christopher   Title: Senior Vice President



 

Signature Page to Credit Agreement

 



 

 

 



  Citizens bank, n.a., as a Lender           By: /s/ Karmyn Paul   Name: Karmyn
Paul   Title: Vice President





 

Signature Page to Credit Agreement

 



 

 



 



  CitY nATIonal bank, as a Lender           By: /s/ Forrest McGann   Name:
Forrest McGann   Title: Senior Credit Officer



 

Signature Page to Credit Agreement

 



 

 

 

COMERICA BANK, as a Lender           By:  /s/ Robert D. Yates   Name: Robert D.
Yates   Title: Vice President





 

Signature Page to Credit Agreement

 



 

 

 



  fifth third bank, national association, as a Lender           By: /s/ Michael
J. Schaltz, Jr.   Name: Michael J. Schaltz, Jr.   Title: Managing Director &
Senior Vice President





 

Signature Page to Credit Agreement

 



 

 

 



jpmorgan chase bank, n.a., as a Lender           By:  /s/ James S. Mintzer  
Name: James S. Mintzer   Title: Executive Director



 

Signature Page to Credit Agreement

 



 

 

 



MUFG BANK, LTD., as a Lender           By:  /s/ Rajiv Ranjan   Name: Rajiv
Ranjan   Title: Vice President



 

Signature Page to Credit Agreement

 



 

 

 



pnc bank national association, as a Lender           By:  /s/ Matthew Titus  
Name: Matthew Titus   Title: Vice President



 

Signature Page to Credit Agreement

 



 

 



 



regions bank, as a Lender           By:  /s/ Neel Patel   Name: Neel Patel  
Title: Vice President

 

  By:  /s/ Neel Patel   Name: Neel Patel   Title: Vice President



 

Signature Page to Credit Agreement

 



 

 

 



ROYAL BANK OF CANADA, as a Lender           By:  /s/ Sergey Skripnichenko  
Name: Sergey Skripnichenko   Title: Authorized Signatory



 

Signature Page to Credit Agreement

 



 

 

 



U.S. Bank national association, as a Lender           By:  /s/ James F. Cooper  
Name: James F. Cooper   Title: Sr. V/President



 

Signature Page to Credit Agreement

 



 

 

 



wells fargo bank, n.a., as a Lender           By:  /s/ Grainne M. Pergolini  
Name: Grainne M. Pergolini   Title: Managing Director



 

Signature Page to Credit Agreement

 



 

 

 